        Case 1:14-cv-00211-PAE Document 244 Filed 11/20/20 Page 1 of 94




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


IN RE ALUMINUM WAREHOUSING                                  MDL No. 2481
ANTITRUST LITIGATION                                      Master Docket No.
                                                          13 MD 2481 (PAE)

This Document Relates To:

In re Aluminum Warehousing Antitrust
Litigation (First Level Purchaser Plaintiffs),
Case No. 1:14-cv-03116-PAE (S.D.N.Y.)

Agfa Corporation and Agfa Graphics, N.V. v. The
Goldman Sachs Group, Inc. (Agfa), Case No. 1:14-cv-
0211-PAE (S.D.N.Y.)

Mag Instrument, Inc. v. The Goldman Sachs Group, Inc.
(Mag), Case No. 1:14-cv-00217-PAE (S.D.N.Y.)

Eastman Kodak Company v. The Goldman Sachs
Group, Inc. (Kodak), Case No. 1:14-cv-06849-PAE
(S.D.N.Y.)

FUJIFILM Manufacturing U.S.A., Inc. v. Goldman
Sachs & Co., et al. (Fujifilm), Case No. 1:15-cv-08307-
PAE (S.D.N.Y.)



          DEFENDANTS’ REPLY TO THE FLPS’ AND IPS’ RESPONSE TO
         DEFENDANTS’ STATEMENT OF UNDISPUTED MATERIAL FACTS
        Case 1:14-cv-00211-PAE Document 244 Filed 11/20/20 Page 2 of 94




                                                 TABLE OF CONTENTS

STATEMENT OF UNDISPUTED MATERIAL FACTS ............................................................. 1

I.     FLPs’ Aluminum Purchases. .............................................................................................. 4

       A.         Ampal Inc................................................................................................................ 6

       B.         Claridge Products and Equipment, Inc. ................................................................ 16

       C.         Custom Aluminum Products, Inc. ......................................................................... 20

       D.         Extruded Aluminum, Inc. ..................................................................................... 25

II.    IPs’ Aluminum Purchases. ................................................................................................ 29

       A.         Agfa Corp. and Agfa Graphics N.V...................................................................... 31

       B.         Fujifilm Manufacturing U.S.A., Inc...................................................................... 36

       C.         Eastman Kodak Company..................................................................................... 41

       D.         Mag Instrument Inc. .............................................................................................. 52

III.   Additional Facts. ............................................................................................................... 57

PLAINTIFFS’ STATEMENT OF ADDITIONAL MATERIAL FACTS ................................... 69

IV.    Defendants Intended to and Did Directly Impact the Price of Physical Aluminum ......... 69

V.     Defendants’ Conduct Broke the Manner in Which the LME Was Intended to
       Function ............................................................................................................................ 88




                                                                    i
         Case 1:14-cv-00211-PAE Document 244 Filed 11/20/20 Page 3 of 94




        Pursuant to Local Rule 56.1, Defendants submit the following reply to Plaintiffs’ responses

to Defendants’ statement of undisputed material facts and responses to Plaintiffs’ statement of

additional material facts. Defendants’ replies and responses below are provided solely for

purposes of their Motion for Summary Judgment Against the FLPs’ and IPs’ Umbrella Claims

(“Motion”), and are not concessions for any other purposes or concessions that any of Plaintiffs’

purportedly material facts are relevant. Defendants’ failure to dispute any statement below is not

an admission that may be used against them in other proceedings or at later stages of this

proceeding.

                    STATEMENT OF UNDISPUTED MATERIAL FACTS1

        1.      During the period at issue, the FLPs and IPs collectively purchased approximately

549,000 metric tons of aluminum. See infra ¶¶ 8, 34.

        Plaintiffs’ (FLPs) Response: This figure is inaccurate for two reasons and irrelevant for

one. Plaintiffs purchased far more than 549,000 metric tons of aluminum during the damages

period so the number is understated, however Plaintiffs only seek damages for first-level purchases

from a producer, so to the extent that the number includes non-first-level purchases it overcounts,

so is inaccurate and irrelevant for purposes of this motion. It is unclear why Defendants decided

to include certain non-first-level purchases in the Statement of Undisputed Material Facts

(“SUMF”) and Dr. Hausman’s report and tables, particularly when they acknowledge in their n.5

that “[m]any of Plaintiffs’ aluminum purchases were from fabricators and therefore were not first-

level purchases from smelters.” To the extent that Dr. Hausman describes FLPs’ first-level



1
    [FLPs & IPs] Unless otherwise noted, citations are omitted and emphasis is added, here and throughout.
All references to Exs. 1-74 are to the exhibits attached to the Declaration of John Playforth, dated September
2, 2020. All references to Exs. 75-14 are to the exhibits attached to the Declaration of Patrick J. Coughlin,
filed concurrently. All references to Exs. IP-1-IP-28 are to the exhibits attached to the Declaration of Derek
Y. Brandt, filed concurrently.


                                                      1
          Case 1:14-cv-00211-PAE Document 244 Filed 11/20/20 Page 4 of 94




purchases for which FLPs seek damages, it is not accurate. The total amount of first-level

purchases for which Ampal seeks damages is correct. The total amount of first-level purchases

for which Claridge seeks damages is              metric tonnes – its purchases from Noranda. The total

amount of first-level purchases for which Custom seeks damages is                       metric tonnes – its

purchases from Noranda. The total amount of first-level purchases for which Extruded seeks

damages is          metric tonnes – its purchases from Noranda. To the extent there is any dispute

as to the estimated purchasing quantity, it is irrelevant to the legal issues raised by Defendants’

motion.

        Plaintiffs’ (IPs) Response: IPs have no knowledge concerning FLPs’ purchases, but

respond to Defendants’ factual assertions about IPs’ own purchases for which they seek recovery

below. See infra Responses to ¶¶ 34, 35, 39, 43, 49. To the extent there is any dispute as to the

estimated purchasing quantity, it is irrelevant to the legal issues raised by Defendants’ motion.

        Defendants’ Reply: Plaintiffs agree that there are no material disputes of fact here.

        2.      During the period at issue, no FLP or IP purchased any aluminum from any

Defendant or alleged co-conspirator, with the sole exception of Ampal Inc. (“Ampal”), which

purchased approximately 2,200 tons of aluminum from defendant Glencore Limited (“Glencore”)

and alleged co-conspirator Century Aluminum (“Century”).2 See infra ¶¶ 7, 10–11, 34.

        Plaintiffs’ Response: For purposes of this motion, Plaintiffs agree with this statement.3




2
   Defendant Glencore Ltd. held a minority stake in Century during the period in question. Defendants
believe that Plaintiffs have not adequately alleged that Century was a co-conspirator and in any event cannot
show that Century (or Defendants) participated in any alleged conspiracy, but those issues are beyond the
scope of Defendants’ motion for summary judgment against the FLPs’ and IPs’ umbrella claims.
3
    [FLPs] Plaintiffs disagree with Defendants’ characterization of purchases from Century, but agree that
this is outside the scope of this motion.


                                                     2
        Case 1:14-cv-00211-PAE Document 244 Filed 11/20/20 Page 5 of 94




        3.      As a result, more than 99 percent of the FLPs’ and IPs’ collective aluminum

purchases were from entities that are neither defendants nor alleged co-conspirators. See infra

¶¶ 8, 34.4

        Plaintiffs’ (FLPs) Response: FLPs agree that they are not seeking damages for “second-

level” purchases of aluminum under the Sherman Act, and that they are irrelevant for purposes of

deciding this motion. Plaintiffs dispute that the 99% figure is accurate given the number of second-

level purchases that are included in the SUMF and Dr. Hausman’s work, but in any event, the

percentage is irrelevant as the numbers speak for themselves.

        Plaintiffs’ (IPs) Response: IPs have no knowledge concerning FLPs’ purchases, but do

not dispute the assertion that they did not purchase aluminum from any Defendant or alleged co-

conspirator. See infra Response to ¶ 34.

        Defendants’ Reply:       Plaintiffs agree that there is no material dispute of fact here.

Defendants also note that, after excluding the second-level purchases for which the FLPs have

clarified that they do not seek recovery, it remains correct that more than 99 percent of the FLPs’

and IPs’ collective aluminum purchases were from entities that are neither defendants nor alleged

co-conspirators. Specifically, 2,200 metric tons out of a total of approximately 435,800 tons

(approximately          metric tons for FLPs and approximately 342,000 metric tons for IPs) equals

about 0.5 percent.




4
    Many of Plaintiffs’ aluminum purchases were from fabricators and therefore were not first-level
purchases from smelters. See infra ¶¶ 4, 31. Claims based on such purchases have been dismissed from
this litigation. See Class Cert Order, ECF No. 1274, at 27; In re Aluminum Warehousing Antitrust Litig.,
2014 WL 4277510, at *22–23 (S.D.N.Y. 2014), aff’d, 833 F.3d 151 (2d Cir. 2016). Defendants reserve all
rights with respect to such purchases.


                                                   3
        Case 1:14-cv-00211-PAE Document 244 Filed 11/20/20 Page 6 of 94




I.     FLPs’ Aluminum Purchases.

       4.         During the class period, FLPs purchased most of their aluminum from producers or

fabricators. Ex. 1, Hausman Decl. ¶ 6 & tbls. 1–4; see also




             .5

       Plaintiffs’ (FLPs) Response: The purchases for which Plaintiffs seek damages are first-

level purchases from producers in the United States. To the extent that Defendants have included

contracts, testimony and data reflecting second-level purchases not made from producers, they are

irrelevant for the purposes of this motion. The main large integrated producers that Plaintiffs

purchased from were Alcoa, Alcan (Rio Tinto), Rusal, Century, and Noranda.

       5.         The sellers from which FLPs purchased are known or identifiable. Ex. 1, Hausman

Decl. ¶ 6 & tbls. 1–4 (discussing the purchase data produced by Ampal, Claridge, Custom, and

Extruded).




5
   All references to “Ex.” are to the exhibits attached to the Declaration of John S. Playforth, dated
September 2, 2020.


                                                  4
        Case 1:14-cv-00211-PAE Document 244 Filed 11/20/20 Page 7 of 94




       Plaintiffs’ (FLPs) Response: The sellers from which FLPs purchased are known or

identifiable, though Defendants’ SUMF and Dr. Hausman’s Decl. includes irrelevant purchases

and contracts under which Plaintiffs do not seek relief.

       6.      FLPs allege that the parties that participated in the alleged conspiracy are

Defendants, Burgess-Allen Partnership Ltd., Robert Burgess-Allen, Sierra Resources

International, LLC, Max Sobol, Deutsche Bank, Red Kite, and Barclays Bank. See Ex. 6, FLPs’

Resps. & Objs. to Contention Interrogs. at 6.

       Plaintiffs’ (FLPs) Response: The full text of the substance of FLPs’ response to

Contention Interrogatory No. 1 is:

       Subject to the foregoing, and based on the discovery taken to date, FLPs contend
       the following persons “participated in the conspiracy:” Goldman Sachs & Co.; J.
       Aron Company; Goldman Sachs International; Metro International Trade Services
       LLC; MITSI Holdings LLC; Burgess-Allen Partnership Ltd.; Robert Burgess-
       Allen; JPMorgan Chase Bank, N.A.; JPMorgan Securities, plc; Henry Bath & Son,
       Ltd.; Henry Bath, LLC; Sierra Resources International, LLC; Max Sobol; Glencore
       International AG; Glencore AG; Glencore Ltd.; Pacorini Metals AG; Pacorini
       Metals Vlissingen B.V.; Pacorini Metals USA, LLC; Deutsche Bank; Red Kite; and
       Barclays Bank. FLPs also contend the following natural persons, who were
       employed by one of the Defendants or acted as an agent thereof, participated in the
       conspiracy: Isabelle Ealet, Greg Agran, Stephen Branton-Speak, Jacques Gabillon,
       Ingmar Grebien, Chris Wibbelman, Michael Whelan, Mark Askew, Robert
       Burgess-Allen, Leo Prichard, Blythe Masters, Michael Camacho, Peter Sellars,
       Neil Clift, Simon (Sam) Hainsworth, Martin Stanley, Graham Hawkins, Gary
       Fegel, Daniel Goldberg, Robin Scheiner, Marc Kremer, Matthew Lucke, Patrick
       Wilson, Tony DiCenso, Ravi Ramaiah, Peter Waszkis, Geoff Reaeaux, Gary
       Kalmin, Sergio Garbin, Simon Yntema, Mario Casciano, Evan Richards, Barry
       Feldman and Stephen Upot.

Ex. 6 at 60.

       7.      With the exception of limited purchases by Ampal from Glencore and Century (see

infra ¶ 10), FLPs did not purchase primary aluminum from any Defendant or alleged co-

conspirator in this action (see infra ¶¶ 11, 17, 22, 28).

       Plaintiffs’ (FLPs) Response: FLPs do not dispute this fact for purposes of this motion.



                                                   5
        Case 1:14-cv-00211-PAE Document 244 Filed 11/20/20 Page 8 of 94




       8.       Collectively, FLPs purchased approximately 208,000 metric tons of aluminum, of

which approximately 2,200 metric tons—approximately 1 percent—was purchased from a

Defendant or alleged co-conspirator. See infra ¶¶ 9–10, 16, 21, 27.

       Plaintiffs’ (FLPs) Response: FLPs made approximately              metric tons of first-level

purchases of primary aluminum from producers during the damages period. Approximately

metric tons of that was purchased from a Defendant or alleged co-conspirator. Plaintiffs are not

seeking damages for non-first-level purchases of aluminum under the Sherman Act, and they are

irrelevant for purposes of deciding this motion. Plaintiffs dispute that the 1% figure is accurate

given the number of non-first-level purchases that are included in the SUMF and Dr. Hausman’s

work, but in any event, the percentage is irrelevant as the numbers speak for themselves.

       Defendants Reply: FLPs have clarified that they seek damages for only                metric

tons of purchases. Accordingly, approximately              of the purchases for which FLPs seek

damages—2,200 out of             metric tons—were purchased from a Defendant or alleged co-

conspirator.

       A.       Ampal Inc.

       9.       From February 1, 2010, through March 25, 2016, Ampal claims to have purchased

approximately          metric tons of aluminum. See Ex. 6, FLPs’ Resps. & Objs. to Contention

Interrogs. at 9 (June 10, 2016) (identifying Ampal purchases for which damages are sought); Ex. 1,

Hausman Decl. ¶ 6 & tbl. 1 (summarizing Ampal purchase data produced at AMPAL0000560).

       Plaintiffs’ (FLPs) Response: The Ampal purchase data in Ex. 87, AMPAL0000560 is

accurately reflected in Hausman Table 1.

       10.      During this period, Ampal claims to have purchased approximately 2,200 metric

tons of aluminum, or around           of its total aluminum purchases, from Glencore or Century.




                                                6
        Case 1:14-cv-00211-PAE Document 244 Filed 11/20/20 Page 9 of 94




See Ex. 1, Hausman Decl. ¶ 6 & tbl. 1 (summarizing Ampal purchase data produced at

AMPAL0000560).

       Plaintiffs’ (FLPs) Response: The Ampal purchase data in Ex. 87, AMPAL0000560 is

accurately reflected in Hausman Table 1.

       11.    From February 1, 2010, through March 25, 2016, Ampal did not purchase

aluminum from any Defendant or alleged co-conspirator other than Glencore and Century. Ex. 1,

Hausman Decl. ¶ 6 & tbl. 1; see also




       Plaintiffs’ (FLPs) Response: The Ampal purchase data in Ex. 87, AMPAL0000560 is

accurately reflected in Hausman Table 1.

       12.    Ampal’s aluminum purchases include purchases that were made pursuant to fixed-

price contracts, without a floating Midwest Premium or Midwest Transaction Price component.




       Plaintiffs’ (FLPs) Response: Regardless of the style of contract entered into, on all its

first-level purchases of aluminum, Ampal paid the Midwest Premium (“MWP”) and the London

Metal Exchange (“LME”) price for aluminum. Even if the contract does not contain an explicit




                                               7
Case 1:14-cv-00211-PAE Document 244 Filed 11/20/20 Page 10 of 94
Case 1:14-cv-00211-PAE Document 244 Filed 11/20/20 Page 11 of 94
Case 1:14-cv-00211-PAE Document 244 Filed 11/20/20 Page 12 of 94
Case 1:14-cv-00211-PAE Document 244 Filed 11/20/20 Page 13 of 94
Case 1:14-cv-00211-PAE Document 244 Filed 11/20/20 Page 14 of 94
Case 1:14-cv-00211-PAE Document 244 Filed 11/20/20 Page 15 of 94
       Case 1:14-cv-00211-PAE Document 244 Filed 11/20/20 Page 16 of 94




                         Defendants’ suggestion that a purchase was made pursuant to a phantom

contract leaves out the second half of the sentence:                          Id.

       Defendants’ Reply:       FLPs have not disputed that Ampal’s purchases include spot

purchases made without a written contract containing a floating Midwest Premium or Midwest

Transaction Price component. Although FLPs assert the separate proposition that Ampal made

spot purchases pursuant to “verbal contract[s]” that in some undefined way were “based on” the

MWTP, that assertion is irrelevant. It does not establish that an increase in the Midwest Premium

would directly, automatically, or unavoidably result in an increase in the all-in purchase prices

paid by Ampal.

       14.     Ampal was able to, and did, enter into transactions that had the effect of hedging

future changes in the Midwest Premium.




       Plaintiffs’ (FLPs) Response: Defendants’ statement is misleading. Plaintiffs could not

“hedge” or “fix” the MWP, only the LME price could be hedged.

       Defendants’ Reply: FLPs have not disputed the fact submitted by Defendants and fail to

cite any evidence to support their alternative statement that “Plaintiffs could not ‘hedge’ or ‘fix’

the MWP.” Furthermore, it is beyond genuine dispute that exposure to the MWP can be hedged




                                                14
Case 1:14-cv-00211-PAE Document 244 Filed 11/20/20 Page 17 of 94
Case 1:14-cv-00211-PAE Document 244 Filed 11/20/20 Page 18 of 94
        Case 1:14-cv-00211-PAE Document 244 Filed 11/20/20 Page 19 of 94




       17.     From February 1, 2010, through March 25, 2016, Claridge did not purchase any

aluminum from any Defendant or alleged co-conspirator. Ex. 1, Hausman Decl. ¶ 6 & tbl. 2

(summarizing Claridge purchase data produced at CLARIDGE0026501);




       Plaintiffs’ (FLPs) Response: Plaintiffs have not disputed that Claridge did not purchase

any aluminum from any Defendant or alleged co-conspirator.

       18.     In order to “hedge the price of aluminum,” Claridge entered into fixed-forward

sales made pursuant to contracts or agreements without a floating Midwest Premium or Midwest

Transaction Price component.




       Plaintiffs’ (FLPs) Response: Defendants’ statement is misleading. Plaintiffs could not

“hedge” or “fix” the MWP, only the LME Price could be hedged. Claridge does not seek damages

for the contract with Sapa, so the citation to that contract is irrelevant for purposes of this motion.

The MWP was paid on all first-level purchases of aluminum from producers by Claridge. Ex. 92

(Hardcastle Dep. Tr.) at 170:19-24




                                                 The contract with Noranda is a partially executed

forward metal buy agreement. It does not reflect any purchases of aluminum and is irrelevant for

purposes of this motion.




                                                  17
       Case 1:14-cv-00211-PAE Document 244 Filed 11/20/20 Page 20 of 94




       Defendants’ Reply: FLPs have not disputed that Claridge’s aluminum purchases include

fixed-forward purchases made pursuant to contracts that make no reference to the Midwest

Premium or Midwest Transaction Price. It is likewise beyond genuine dispute that if the all-in

price is fixed for a period of time, the MWP is thereby fixed or hedged.

       FLPs assert the separate proposition that “[t]he MWP was paid on all first-level purchases

of aluminum from producers by Claridge.” That ambiguous statement appears to be a subjective

characterization of the purchase prices paid by Claridge rather than an objective statement of fact

about those purchase prices. It is also irrelevant. Neither FLPs’ characterization of Claridge’s

purchase prices nor the evidence cited in support of that characterization establishes that an

increase in the Midwest Premium would directly, automatically, or unavoidably result in an

increase in the all-in purchase prices paid by Claridge. Plaintiffs’ Exhibit 92 does not purport to

dispute the existence of fixed-forward purchases made under contracts that did not contain a

Midwest Premium or Midwest Transaction Price term.

       19.     Claridge                              aluminum on a spot basis, without a written

contract containing a floating Midwest Premium or Midwest Transaction Price component.




       Plaintiffs’ (FLPs) Response: Spot purchases made by Claridge, or purchases made

pursuant to contracts that were not long-term contracts, always included the MWP. Ex. 92

(Hardcastle Dep. Tr.) at 170:19-24




                                                18
        Case 1:14-cv-00211-PAE Document 244 Filed 11/20/20 Page 21 of 94




                                            Claridge does not seek damages for the contract with

Hydro, so it is irrelevant for purposes of this motion. Further, there is no such thing as an aluminum

purchase made without a contract, which is “[a]n agreement between two or more parties creating

obligations that are enforceable or otherwise recognizable at law.” Contract, Black’s Law

Dictionary (11th ed. 2019).

        Defendants’ Reply: FLPs have not disputed that Claridge’s purchases include spot

purchases made without a written contract containing a floating Midwest Premium or Midwest

Transaction Price component. Instead, they implicitly admit that they made such spot purchases,

but assert the separate proposition that those purchases “always included the MWP.” That

ambiguous statement appears to be a subjective characterization of the spot purchase prices paid

by Claridge rather than an objective statement of fact about those prices. It is also irrelevant. It

does not establish that an increase in the Midwest Premium would directly, automatically, or

unavoidably result in an increase in the all-in prices paid by Claridge.

        20.    Claridge was able to, and did, negotiate with aluminum producers and suppliers as

to price.




        Plaintiffs’ (FLPs) Response: The negotiations that are referred to here are as to shape,

purity, location, cash payment, and delivery method, and do not ever refer to a negotiation of the

Midwest Premium. Ex. 92 (Hardcastle Dep. Tr.) at 85:17-86:3




                                                 19
       Case 1:14-cv-00211-PAE Document 244 Filed 11/20/20 Page 22 of 94




       Defendants’ Reply: FLPs have not disputed that Claridge was able to, and did, negotiate

with aluminum producers and suppliers as to price. Although FLPs assert the separate proposition

that these negotiations “are as to shape, purity, location, cash payment, and delivery method,” that

proposition is not supported by their evidence. That assertion is also irrelevant because it does not

dispute or deny that all-in prices are negotiable or that increases in one price component could be

offset by reductions in another.

       C.      Custom Aluminum Products, Inc.

       21.     From February 1, 2010, through March 25, 2016, Custom Aluminum Products, Inc.

(“Custom”) claims to have purchased approximately                metric tons of aluminum. Ex. 6,

FLPs’ Resps. & Objs. to Contention Interrogs. at 9 (June 10, 2016) (identifying Custom purchases

for which damages are sought); Ex. 1, Hausman Decl. ¶ 6 & tbl. 3 (summarizing Custom purchase

data produced at CUSTOM0000063).

       Plaintiffs’ (FLPs) Response: The purchases from which Plaintiffs seek damages are first-

level purchases from producers. To the extent that Defendants have included contracts, testimony

and data reflecting second-level purchases not made from producers, they are irrelevant for the

purposes of this motion. Custom made first-level purchases of            metric tons from Noranda

during the damages period.

       22.     From February 1, 2010, through March 25, 2016, Custom did not purchase any

aluminum from any Defendant or alleged co-conspirator. Ex. 1, Hausman Decl. ¶ 6 & tbl. 3

(summarizing Custom purchase data produced at CUSTOM0000063);




                                                 20
       Case 1:14-cv-00211-PAE Document 244 Filed 11/20/20 Page 23 of 94




       Plaintiffs’ (FLPs) Response: Plaintiffs have not disputed that Custom did not purchase

any aluminum from any Defendant or alleged co-conspirator.

       23.     Custom made some of its aluminum purchases pursuant to fixed-price contracts,

without a floating Midwest Premium or Midwest Transaction Price component.




       Plaintiffs’ (FLPs) Response: Regardless of the style of contract entered into, on all its

first-level purchases of aluminum, Custom paid the MWP and the LME price for aluminum.

Custom does not seek damages for the contracts cited by Defendants, so those citations are

irrelevant for purposes of this motion. In any event, even if a contract does not contain an explicit

MWP term, the MWP is included in the purchase price, every time. This is confirmed by Custom’s

deposition testimony. Ex. 93 (Dillet Dep. Tr.) at 98:19-24




       Defendants’ Reply: FLPs have not disputed that Custom’s aluminum purchases include

purchases under fixed-price contracts that make no reference to the Midwest Premium or Midwest

Transaction Price. Instead, FLPs indirectly admit that some of Custom’s contracts “do[] not

contain an explicit MWP term.”

       FLPs also assert the separate proposition that “[e]ven if the contract does not contain an

explicit MWP term, the MWP is included in the purchase price, every time.” That ambiguous

statement appears to be a subjective characterization of the purchase prices paid by Custom rather




                                                 21
       Case 1:14-cv-00211-PAE Document 244 Filed 11/20/20 Page 24 of 94




than an objective statement of fact about those purchase prices. It is also irrelevant. Neither FLPs’

characterization of Custom’s purchase prices nor the evidence cited in support of that

characterization establishes that an increase in the Midwest Premium would directly,

automatically, or unavoidably result in an increase in the all-in purchase prices paid by Custom.

Plaintiffs’ Exhibit 93 does not purport to dispute the existence of fixed-price purchases made under

contracts that did not contain a Midwest Premium or Midwest Transaction Price term.

       24.     Custom entered into spot purchases that were made without a written contract

containing a Midwest Premium or Midwest Transaction Price component.

                                      Custom was able to, and did, negotiate the terms of spot

purchases.

       Plaintiffs’ (FLPs) Response: Spot purchases made by Custom, or purchases made

pursuant to contracts that were not long-term contracts, always included the MWP. Further, there

is no such thing as an aluminum purchase made without a contract, which is “[a]n agreement

between two or more parties creating obligations that are enforceable or otherwise recognizable at

law.” Contract, Black’s Law Dictionary (11th ed. 2019). Custom paid the MWP on spot

purchases. See Ex. 93 (Dillett Dep. Tr.) at 157:19-24




       Defendants’ Reply: FLPs have not disputed that Custom’s purchases include spot

purchases made without a written contract containing a floating Midwest Premium or Midwest

Transaction Price component. Instead, they implicitly admit that they made such spot purchases,

but assert the separate proposition that those purchases “always included the MWP.” That

ambiguous statement appears to be a subjective characterization of the spot purchase prices paid




                                                 22
       Case 1:14-cv-00211-PAE Document 244 Filed 11/20/20 Page 25 of 94




by Custom rather than an objective statement of fact about those purchase prices. It is also

irrelevant. It does not establish that an increase in the Midwest Premium would directly,

automatically, or unavoidably result in an increase in the all-in purchase prices paid by Custom.

       25.     Custom was able to, and did, enter into contracts on behalf of customers hedging

the Midwest Premium.



       Plaintiffs’ (FLPs) Response: Defendants’ statement is misleading. Plaintiffs could not

“hedge” or “fix” the MWP, only the LME price could be hedged. Custom did not negotiate the

MWP. See Ex. 93 (Dillett Dep. Tr.) at 170:10-171:7




                                                23
       Case 1:14-cv-00211-PAE Document 244 Filed 11/20/20 Page 26 of 94




       Defendants’ Reply: FLPs do not cite any evidence giving rise to a dispute of fact that

Custom could, and in fact did, hedge the all-in price of aluminum. The evidence cited by FLPs

instead offers further confirmation of this fact, stating that



                                 Ex. 93, Custom 30(b)(6) (Dillett) Dep. at 27. It is beyond genuine

dispute that if the all-in price is fixed for a period of time, the MWP is thereby fixed or hedged.

To the extent that the FLPs’ statement that “Plaintiffs could not ‘hedge’ or ‘fix’ the MWP, only

the LME price could be hedged” is intended as a statement of fact rather than a subjective

characterization of the purchase price, the FLPs offer no evidence that supports any such fact.

       26.     Custom was able to, and did, negotiate with suppliers as to price.




       Plaintiffs’ (FLPs) Response: The negotiations that are referred to here are as to shape,

purity, location, cash payment, and delivery method, and do not ever refer to a negotiation of the

MWP. Ex. 93 (Dillet Dep. Tr.) at 108:7-23




                                                 24
       Case 1:14-cv-00211-PAE Document 244 Filed 11/20/20 Page 27 of 94




       Defendants’ Reply: FLPs have not disputed that Custom was able to, and did, negotiate

with aluminum producers and suppliers as to price. Although FLPs assert that these negotiations

“are as to shape, purity, location, cash payment, and delivery method,” that proposition is not

supported by their evidence. That assertion is also irrelevant because it does not dispute or deny

that all-in prices are negotiable or that increases in one price component could be offset by

reductions in another.

       D.      Extruded Aluminum, Inc.

       27.     From February 1, 2010, through March 25, 2016, Extruded Aluminum, Inc.

(“Extruded”) claims to have purchased approximately          metric tons of aluminum. See Ex. 6,

FLPs’ Resps. & Objs. to Contention Interrogs. at 9 (June 10, 2016) (identifying Extruded

purchases for which damages are sought); Ex. 1, Hausman Decl. ¶ 6 & tbl. 4 (summarizing

Extruded purchase data produced at EXTRUDED0005014).

       Plaintiffs’ (FLPs) Response: The purchases from which Plaintiffs seek damages are first-

level purchases from producers. To the extent that Defendants have included contracts, testimony

and data reflecting second-level purchases not made from producers, they are irrelevant for the

purposes of this motion. Extruded made first-level purchases of        metric tons from Noranda

during the damages period.

       28.     From February 1, 2010, through March 25, 2016, Extruded did not purchase any

aluminum from any Defendant or alleged co-conspirator. Ex. 1, Hausman Decl. ¶ 6 & tbl. 4;




                                               25
       Case 1:14-cv-00211-PAE Document 244 Filed 11/20/20 Page 28 of 94




       Plaintiffs’ (FLPs) Response: Plaintiffs have not disputed that Extruded did not purchase

any aluminum from any Defendant or alleged co-conspirator. Defendants’ citation ignores that

Dr. Hausman, identifies several additional sources of purchases for Extruded, however they are

irrelevant for purposes of this motion.

       29.     Extruded’s aluminum purchases include purchases that were made pursuant to

fixed-price contracts, without a floating Midwest Premium or Midwest Transaction Price

component.




       Plaintiffs’ (FLPs) Response: Regardless of the style of contract entered into, on all its

first-level purchases of aluminum, Extruded paid the MWP and the LME price for aluminum.

Custom does not seek damages for the contracts cited by Defendants, so those citations are

irrelevant for purposes of this motion. However, even if a contract does not contain an explicit

MWP term, the MWP is included in the purchase price, every time. This is confirmed by

Extruded’s deposition testimony. Ex. 94 (Hall Dep. Tr.) at 67:6-15




                                               26
       Case 1:14-cv-00211-PAE Document 244 Filed 11/20/20 Page 29 of 94




       Defendants’ Reply: FLPs have not disputed that Extruded’s aluminum purchases include

purchases under fixed-price contracts that make no reference to the Midwest Premium or Midwest

Transaction Price. Instead, they indirectly admit that some of Extruded’s contracts “do[] not

contain an explicit MWP term.”

       FLPs also assert the separate proposition that “[e]ven if the contract does not contain an

explicit MWP term, the MWP is included in the purchase price, every time.” That ambiguous

statement appears to be a subjective characterization of the purchase prices paid by Extruded rather

than an objective statement of fact about those purchase prices. It is also irrelevant. Neither FLPs’




                                                 27
       Case 1:14-cv-00211-PAE Document 244 Filed 11/20/20 Page 30 of 94




characterization of Extruded’s purchase prices nor the evidence cited in support of that

characterization establishes that an increase in the Midwest Premium would directly,

automatically, or unavoidably result in an increase in the all-in purchase prices paid by Extruded.

Plaintiffs’ Exhibit 94 does not dispute the existence of fixed-price purchases made under contracts

that did not contain a Midwest Premium or Midwest Transaction Price term.

       30.     Extruded was able to, and did, negotiate with aluminum sellers as to price.




       Plaintiffs’ (FLPs) Response: The negotiations that are referred to here are as to shape,

purity, location, cash payment, and delivery method, and do not ever refer to a negotiation of the

MWP. Further, the purchases to which Defendants refer to are not first-level purchases from

producers, so they are irrelevant for purposes of this motion. Extruded did not negotiate the MWP.

Ex. 94 (Hall Dep. Tr.) at 204:23-205:4




                                                28
        Case 1:14-cv-00211-PAE Document 244 Filed 11/20/20 Page 31 of 94




        Defendants’ Reply: FLPs have not disputed that Extruded was able to, and did, negotiate

with aluminum producers and suppliers as to price. Although FLPs assert that these negotiations

“are as to shape, purity, location, cash payment, and delivery method,” that proposition is not

supported by their evidence. That assertion is also irrelevant because it does not dispute or deny

that all-in prices are negotiable or that increases in one price component could be offset by

reductions in another.

II.     IPs’ Aluminum Purchases.

        31.     During the period in suit by the IPs, the IPs purchased all of their aluminum from

producers or fabricators. Ex. 1, Hausman Decl. ¶ 7 & tbls. 5–8; see also



                                8
                                    ;




        Plaintiffs’ (IPs) Response: There is no dispute that the relevant suppliers are identified.

To the extent any supplier was not an integrated aluminum producer, IPs by contract nonetheless

paid the relevant regional premium for the purchases in question, as further demonstrated below.




8
   Bridgnorth, a UK supplier, also supplied a small amount of lithographic coil to Agfa’s Branchburg, New
Jersey facility. See Ex. 1, Hausman Decl. ¶ 7 & tbl. 5 (summarizing transactional data produced at
AGFA_004647).


                                                   29
        Case 1:14-cv-00211-PAE Document 244 Filed 11/20/20 Page 32 of 94




        32.    The sellers from which IPs purchased are known or identifiable. See Ex. 1,

Hausman Decl. ¶ 7 & tbls. 5–8 (discussing the purchase data produced by Agfa, Fuji, Kodak, and

Mag).

        Plaintiffs’ (IPs) Response: No dispute.

        33.    The IPs allege that the parties that participated in the alleged conspiracy are

Defendants, Burgess-Allen Partnership Ltd., Sierra Resources International, LLC, Deutsche Bank

AG, Deutsche Bank Energy Trading LLC, “other Deutsche Bank entities,” Red Kite Capital

Management LLP, Red Kite Group, and “other Red Kite entities.” See Ex. 32, Agfa’s Resps. &

Objs. to Contention Interrogs. at 4–6; Ex. 33, Fujifilm’s Resps. & Objs. to Contention Interrogs.

at 4–6; Ex. 34, Kodak’s Resps. & Objs. to Contention Interrogs. at 4–6; Ex. 35, Mag’s Resps. &

Objs. to Contention Interrogs. at 4–6.

        Plaintiffs’ (IPs) Response: IPs also identify as conspirators or participants several of

Defendants’ affiliates and a number of Defendants’ employees who are not listed above, as further

described in Playforth Exs. 32, 33, 34, and 35. IPs believe that any dispute is irrelevant to the legal

issues raised by Defendants’ motion.

        34.    Collectively, the IPs purchased approximately 342,000 metric tons of aluminum,

none of which was purchased from a Defendant or alleged co-conspirator. See infra ¶¶ 35–36,

39–40, 43–44, 49–50.

        Plaintiffs’ (IPs) Response: No dispute as to this estimate, and no dispute that IPs did not

purchase aluminum from a Defendant or alleged co-conspirator. To the extent IPs’ exact combined

purchase quantity differs from this estimate, the dispute is irrelevant to the legal issues raised by

Defendants’ motion. See infra Responses to ¶¶ 35–36, 39–40, 43–44, 49–50.




                                                  30
        Case 1:14-cv-00211-PAE Document 244 Filed 11/20/20 Page 33 of 94




        A.      Agfa Corp. and Agfa Graphics N.V.

        35.     From January 1, 2010, through June 30, 2015, Agfa Corporation9 claims to have

purchased approximately                metric tons of aluminum for its Branchburg, New Jersey

facility.10 See Ex. 32, Agfa’s Resps. & Objs. to Contention Interrogs. at 9–10; Ex. 1, Hausman

Decl. ¶ 7 & tbl. 5 (summarizing transactional data produced at AGFA_004674).

        Plaintiff’s (Agfa) Response: According to Plaintiff’s calculations, this is approximately

the amount of aluminum Agfa purchased for delivery to its US locations from January 1, 2010 to

June 30, 2015.11 To the extent Agfa’s exact purchase quantity differs from this estimate, the

dispute is irrelevant to the legal issues raised by Defendants’ motion.

        36.     From January 1, 2010, through June 30, 2015, Agfa did not purchase any aluminum

from any Defendant or alleged co-conspirator. Ex. 1, Hausman Decl. ¶ 7 & tbl. 5 (summarizing

Agfa purchase data produced at AGFA_0004674, 0076407–08 & 0200801);




9
   Agfa Graphics, N.V. is the parent corporation of Agfa Corporation. Agfa Corporation supplies Agfa
Graphics’ products to the U.S. market. See Ex. 28, Agfa 30(b)(6) (Pellegroms) Dep. at 29–30. Defendants
refer to these two entities together as “Agfa.”
10
   Agfa’s Branchburg, New Jersey facility was the only Agfa facility in the United States that bought
aluminum, in the form of lithographic coil, during the relevant period. See Ex. 28, Agfa 30(b)(6)
(Pellegroms) Dep. at 84–85. During the relevant period, Agfa also purchased lithographic coil at its
facilities in Germany, the United Kingdom, Italy, South Korea, Brazil, and China. See id. at 19–20, 82–84,
87–89. Defendants contend that any claims based on Agfa’s foreign purchases are barred by the Foreign
Trade Antitrust Improvements Act of 1982, 15 U.S.C. §6a, and reserve all defenses with respect to such
purchases. For purposes of the present motion, however, the relevant fact is none of Agfa’s purchases—
foreign or domestic—was made from any defendant or alleged co-conspirator. See infra ¶ 36.
11
  [Agfa Resp.] There is no dispute that Agfa also purchased aluminum for delivery to non-U.S. locations.
Defendants have not moved to exclude those purchases, so the issue is irrelevant and/or not material to this
motion. It is undisputed that Agfa did not purchase from any defendant or alleged co-conspirator. See infra
Response to ¶ 36.


                                                    31
       Case 1:14-cv-00211-PAE Document 244 Filed 11/20/20 Page 34 of 94




       Plaintiff’s (Agfa) Response: No dispute.

       37.    Many of Agfa’s purchase contracts lacked any Midwest Transaction Price and/or

Midwest Premium term, instead incorporating European premium terms.




       Plaintiff’s (Agfa) Response: It is not disputed that some or all of Agfa’s aluminum

procurements for delivery to the United States from European suppliers incorporate European

premium terms. There is no basis to exclude those purchases from this action and Defendants have

not moved for such relief. Accordingly, the distinction between the Midwest Transaction Price

and/or Midwest Premium and the European premium is immaterial for purposes of this motion.

For completeness, however, all Agfa aluminum supply agreements during the time in question

include applicable regional premium pricing terms—including either the Midwest Transaction

Price, Midwest Premium, or European premium. Ex. IP-1




                                              32
Case 1:14-cv-00211-PAE Document 244 Filed 11/20/20 Page 35 of 94
       Case 1:14-cv-00211-PAE Document 244 Filed 11/20/20 Page 36 of 94




       Plaintiff’s (Agfa) Response: It is not disputed that Agfa negotiated with aluminum

suppliers, but




                                           34
       Case 1:14-cv-00211-PAE Document 244 Filed 11/20/20 Page 37 of 94




       Defendants’ Reply: Agfa has not disputed that it was able to, and did, negotiate with

aluminum producers and suppliers as to price. Instead, Agfa admits and cites to evidence that a

number of its purchase contracts contained negotiated discounts such as volume rebates.




                                              35
       Case 1:14-cv-00211-PAE Document 244 Filed 11/20/20 Page 38 of 94




                                                        Although Agfa asserts that “the portions of

its procurements which were subject to negotiation were limited to the conversion costs and the

transport costs,” that proposition is not supported by its evidence. That assertion is also irrelevant

because it does not dispute or deny that all-in prices are negotiable or that increases in one price

component could be offset by reductions in another.

       B.      Fujifilm Manufacturing U.S.A., Inc.

       39.     From January 1, 2010, through June 30, 2015, Fujifilm Manufacturing U.S.A., Inc.

(“Fuji”) claims to have purchased approximately              metric tons of aluminum. See Ex. 33,

Fuji’s Resps. & Objs. to Contention Interrogs. at 9–10 (June 10, 2016) (identifying Fuji purchases

for which damages are sought); Ex. 1, Hausman Decl. ¶ 7 & tbl. 6 (summarizing Fuji purchase

data produced at FUJIFILM_000523–000526, FUJIFILM_069466).

       Plaintiff’s (Fujifilm) Response:          According to Plaintiff’s calculations, this is

approximately the amount of aluminum Fujifilm purchased for delivery to its US locations from

January 1, 2010 to June 30, 2015. To the extent Fujifilm’s exact purchase quantity differs from

this estimate, the dispute is irrelevant to the legal issues raised by Defendants’ motion.

       40.     From January 1, 2010, through June 30, 2015, Fuji did not purchase any aluminum

from any Defendant or alleged co-conspirator.           See Ex. 1, Hausman Decl. ¶ 7 & tbl. 6

(summarizing Fuji purchase data produced at FUJIFILM_000523–000526, FUJIFILM_069466);




       Plaintiff’s (Fujifilm) Response: No dispute.




                                                 36
        Case 1:14-cv-00211-PAE Document 244 Filed 11/20/20 Page 39 of 94




        41.     Many of Fuji’s purchase contracts lacked any Midwest Transaction Price and/or

Midwest Premium term, instead incorporating European premium terms.




        Plaintiff’s (Fujifilm) Response: It is not disputed that some or all of Fujifilm’s aluminum

procurements for delivery to the United States from European suppliers incorporate European

premium terms. There is no basis to exclude those purchases from this action and Defendants have

not moved for such relief. Accordingly, the distinction between the Midwest Transaction Price

and/or Midwest Premium and the European premium is immaterial for purposes of this motion.

For completeness, however, all of Fujifilm’s aluminum purchase contracts for delivery to the US

included a mandatory regional premium; either the Midwest Premium or the Rotterdam Premium

(also referred to as European Community Duty Paid or Duty Unpaid Premium). Ex. IP-8




                     Fujifilm claims damages for purchases pursuant to contracts that incorporated

either the Midwest Premium or the Rotterdam Premium. See Ex. 33, Fuji’s Resps. & Objs. To

Contention Interrogs. at 9 (“Plaintiff seeks recovery in this action for every purchase of LME-

priced aluminum that it made (a) for which it paid a regional premium (b) during the time period

within which the applicable regional premiums were inflated by Defendants’ conduct as alleged

in the action.”).




                                                37
Case 1:14-cv-00211-PAE Document 244 Filed 11/20/20 Page 40 of 94
Case 1:14-cv-00211-PAE Document 244 Filed 11/20/20 Page 41 of 94
         Case 1:14-cv-00211-PAE Document 244 Filed 11/20/20 Page 42 of 94




motion and thus should be treated as immaterial solely for purposes of this motion.




         42.    Fuji was able to, and did, negotiate with aluminum producers and suppliers as to

price.




         Plaintiff’s (Fujifilm) Response:




                                               40
        Case 1:14-cv-00211-PAE Document 244 Filed 11/20/20 Page 43 of 94




        Defendants citation to




        Defendants’ Reply: Fuji has not disputed that it was able to, and did, negotiate with

aluminum producers and suppliers as to price. Instead, Fuji admits and cites to evidence that




                                                                                       Although Fuji

asserts that it                                             that proposition is not supported by its

evidence. That assertion is also irrelevant because it does not dispute or deny that all-in prices are

negotiable or that increases in one price component could be offset by reductions in another.

        C.        Eastman Kodak Company

        43.       From January 1, 2010, through June 30, 2015, Eastman Kodak Company

(“Kodak”) claims to have purchased approximately              metric tons of aluminum for delivery

to its plants located in the United States. See Ex. 34, Kodak’s Resps. & Objs. to Contention

Interrogs. at 9–10 (June 10, 2016) (identifying Kodak purchases for which damages are sought);

ECF No. 1192, Stipulation and Order Regarding Dismissal of Certain Claims Without Prejudice

(“[T]he parties . . . stipulate and agree that the claims related to Kodak’s [purchases for delivery

to its plants located outside the U.S.] . . . are hereby dismissed without prejudice to their re-


                                                 41
       Case 1:14-cv-00211-PAE Document 244 Filed 11/20/20 Page 44 of 94




assertion in tribunals outside the United States.”); Ex. 1, Hausman Decl. ¶ 7 & tbl. 7 (summarizing

Kodak purchase data produced at KODAK_001384–001390).

       Plaintiff’s (Kodak) Response: According to Plaintiff’s calculations, Kodak purchased

approximately           metric tons of aluminum for delivery to its US locations from January 1,

2010 to June 30, 2015. While this number differs slightly from Defendants’ contention, the dispute

is irrelevant to the legal issues raised by Defendants’ motion.

       44.      From January 1, 2010, through June 30, 2015, Kodak did not purchase any

aluminum from any Defendant or alleged co-conspirator. Ex. 1, Hausman Decl. ¶ 7 & tbl. 7

(summarizing Kodak purchase data produced at KODAK_001384–001390);




       Plaintiff’s (Kodak) Response: No dispute.

       45.      Kodak’s aluminum purchases include purchases that were made pursuant to fixed-

price contracts, without a floating Midwest Premium or Midwest Transaction Price component.




       Plaintiff’s (Kodak) Response: It is not disputed that some contracts refer to a “fixed” or

“fixed forward” price, but Kodak always paid the applicable regional premium.




                                                42
Case 1:14-cv-00211-PAE Document 244 Filed 11/20/20 Page 45 of 94




                               43
Case 1:14-cv-00211-PAE Document 244 Filed 11/20/20 Page 46 of 94




Finally, numerous Kodak aluminum supply agreements




                                    44
        Case 1:14-cv-00211-PAE Document 244 Filed 11/20/20 Page 47 of 94




       Defendants’ Reply:        Kodak has not disputed that its aluminum purchases include

purchases under fixed-price contracts without a floating Midwest Premium or Midwest

Transaction Price component.

       The evidence discussed by Kodak also confirms that there is no genuine dispute of fact on

this issue because Kodak was able to fix the price or premium it paid for metal over time, thus

avoiding exposure to changes in the Midwest Premium. For example, as Kodak admits,




14
   [Kodak Resp.] Some or all purchases from European suppliers for US delivery incorporate the European
premium rather than the Midwest US Transaction Price and/or the MWP. There is no basis to exclude those
purchases from this action and Defendants have not moved for such relief. Accordingly, the distinction
between the Midwest Transaction Price and/or Midwest Premium and the European premium is immaterial
for purposes of this motion.


                                                  45
       Case 1:14-cv-00211-PAE Document 244 Filed 11/20/20 Page 48 of 94




       Instead of contesting whether it purchased aluminum pursuant to fixed-price contracts,

Kodak asserts the separate proposition that despite the existence of contracts without a floating

Midwest Premium or Midwest Transaction Price component, it

             That ambiguous statement appears to be a subjective characterization of the purchase

prices paid by Kodak rather than an objective statement of fact about those purchase prices. It is

also irrelevant. Neither Kodak’s characterization of its purchase prices nor the evidence cited in

support of that characterization establishes that an increase in the Midwest Premium would

directly, automatically, or unavoidably result in an increase in the all-in purchase prices paid by

Kodak. Furthermore, it is beyond genuine dispute that if Kodak’s purchase price was fixed over

time, any increases in the Midwest Premium over that period would not have affected Kodak.

       46.       Kodak’s purchases include spot purchases made without a written contract

containing a floating Midwest Premium or Midwest Transaction Price component.




                                                46
       Case 1:14-cv-00211-PAE Document 244 Filed 11/20/20 Page 49 of 94




       Plaintiff’s (Kodak) Response: It is not disputed that Kodak made spot purchases of

aluminum, but it is disputed that those purchases lacked a floating premium component.




       Defendants’ Reply: Kodak has not disputed that its purchases include spot purchases.

Kodak asserts that all such purchases would have included a floating premium component, but the

evidence it submits




                                              47
       Case 1:14-cv-00211-PAE Document 244 Filed 11/20/20 Page 50 of 94




      47.    Kodak was able to, and did, enter into transactions that had the effect of hedging

future changes in the Midwest Premium.




      Plaintiff’s (Kodak) Response: This is disputed.




                                             48
       Case 1:14-cv-00211-PAE Document 244 Filed 11/20/20 Page 51 of 94




       As discussed in Kodak’s response to Paragraph 45 above,




                                                   See also supra at Response to ¶ 45.

       Defendants’ Reply: Kodak has not disputed that it entered into fixed-forward agreements

that had the effect of hedging the price of aluminum, but contends that it was only able to “fix the

LME price portion.” It cites evidence that




                                                49
         Case 1:14-cv-00211-PAE Document 244 Filed 11/20/20 Page 52 of 94




                                                                    Kodak fails to cite any evidence

that could give rise to a material dispute of fact on this issue.

         48.     Kodak was able to, and did, negotiate with aluminum producers and suppliers as to

price.




         Plaintiff’s (Kodak) Response: It is not disputed that Kodak negotiated with aluminum

suppliers, but




                                                  50
       Case 1:14-cv-00211-PAE Document 244 Filed 11/20/20 Page 53 of 94




       Defendants’ Reply: Kodak has not disputed that it was able to, and did, negotiate with

aluminum producers and suppliers as to price. Although Kodak asserts that




                                             51
Case 1:14-cv-00211-PAE Document 244 Filed 11/20/20 Page 54 of 94
       Case 1:14-cv-00211-PAE Document 244 Filed 11/20/20 Page 55 of 94




       Plaintiff’s (Mag) Response: Defendants’ purport to shrink the universe of purchases for

which Mag seeks damages because they do not find some of the data “usable” or information about

its purchases “readily discernible.” To be clear, the universe of purchases for which Mag seeks

damages are those identified in Mag’s responses to Defendants’ contention interrogatories,

attached as Exhibit 35 to Defendants’ Motion for Summary Judgment. Any dispute about the

amount of aluminum purchased is irrelevant to the legal issues raised by Defendants’ motion.

       Defendants’ Reply: FLPs cite no evidence giving rise to a material dispute of fact.

       50.    From January 1, 2010, through June 30, 2015, Mag did not purchase any aluminum

from any defendant or alleged co-conspirator. Ex. 1, Hausman Decl. ¶ 7 & tbl. 8;




       Plaintiff’s (Mag) Response: No dispute.

       51.    Mag’s aluminum purchases include purchases that were made pursuant to fixed-

price contracts, without a floating Midwest Premium or Midwest Transaction Price component.




       Plaintiff’s (Mag) Response: James Zecchini, Mag’s corporate vice president, testified




                                              53
       Case 1:14-cv-00211-PAE Document 244 Filed 11/20/20 Page 56 of 94




   A forward contract, in which Mag would agree to a fixed all-in price for future prices of

aluminum with its suppliers, when those suppliers were interested in negotiating such a contract,

is not the same as a hedge against the Midwest Premium.

       Defendants’ Reply: Mag has not disputed that its aluminum purchases include purchases

under fixed-price contracts that make no reference to the Midwest Premium or Midwest

Transaction Price. Instead, Mag acknowledges that it would often “agree to a fixed all-in price for

future prices of aluminum with its suppliers,” which by definition means that Mag would be

unaffected by subsequent changes in the Midwest Premium.




                                                                                   Neither Mag’s

characterization of its purchase prices nor the evidence cited in support of that characterization

establishes that an increase in the Midwest Premium would directly, automatically, or unavoidably

result in an increase in the all-in purchase prices paid by Mag.

       52.     Mag was able to, and did, enter into transactions that had the effect of hedging

future changes in the Midwest Premium.




                                                54
         Case 1:14-cv-00211-PAE Document 244 Filed 11/20/20 Page 57 of 94




         Plaintiff’s (Mag) Response: This is disputed. A forward contract, in which Mag would

agree to a fixed all-in price for future prices of aluminum with its suppliers when those suppliers

were interested in negotiating such a contract, is not the same as a hedge against the Midwest

Premium. Hedging in this context requires the employment of a market neutral strategy that seeks

to avoid a specific form of market risk.




         Defendants’ Reply: Mag has not disputed that its aluminum purchases include forward

buys that had the effect of hedging future changes in the Midwest Premium. Instead, Mag

acknowledges that it would often “agree to a fixed all-in price for future prices of aluminum with

its suppliers,” and by definition, these fixed-price contracts guaranteed that Mag would be

unaffected by subsequent increases in the Midwest Premium.




         53.   Mag was able to, and did, negotiate with aluminum producers and suppliers as to

price.




                                                55
       Case 1:14-cv-00211-PAE Document 244 Filed 11/20/20 Page 58 of 94




       Plaintiff’s (Mag) Response: No dispute as to the fact that Mag negotiated part of the price

it paid for aluminum during the Relevant Time Period.




       Defendants’ Reply: Mag has not disputed that it was able to, and did, negotiate with

aluminum producers and suppliers as to price. Although Mag assert that these negotiations

                                    that assertion is irrelevant because it does not dispute or deny

that all-in prices are negotiable or that increases in one price component could be offset by

reductions in another.




                                               56
        Case 1:14-cv-00211-PAE Document 244 Filed 11/20/20 Page 59 of 94




III.   Additional Facts.

       54.     The Midwest Transaction Price as reported by Platts is intended to reflect the

“[d]aily all-inclusive or ‘all-in’ price for spot physical 99.7% high-grade P1020A aluminum.”

Platts Specifications Guide (August 2020) at 9.16 Platts describes that price as follows:

               The assessment takes into account all P1020 trading data obtained
               through the Platts daily survey of P1020 activity, giving priority to
               any spot physical all-in transactions, bids, or offers. In the absence
               of all-in market information, Platts collects a wide range of other
               relevant market data, including, but not limited to, prevailing
               exchange-traded values plus applicable premiums for delivery to a
               typical-freight Midwest aluminum user.

Id. at 9; see also Class Cert. Order, ECF No. 1274, at 8 (“To calculate the MWP, Platts first surveys

the all-in prices paid in physical transactions in the spot market for aluminum for delivery in the

midwestern United States on a given day.”); Zona Report, ECF No. 920-4, ¶ 10 (“The MW-TRP

[i.e., Midwest Transaction Price], which is developed and reported by Platts, is a measure of actual

spot transaction prices for aluminum delivered to plants in the Midwest.”);

                                                                                               Ex. 54,

PLATTS_ALUM00000001 (“Platts editors survey nearly all of the primary and secondary

aluminum producers selling into the US sport market.”).

       Plaintiffs’ Response: A contract based on MWTP is by definition the LME price plus the

MWP. Ex. 75 (Vazquez Decl.), §2. See also generally Attachment B to the Vazquez Decl. (Senate

submission and testimony). Platts defines the MWTP as the regional differential or “premium” to

the LME price which represents the additional value of having aluminum supplied directly to

where it is needed when it is needed to locations across the market. Id.; Ex. 95 (https://www.




16
  Available    at      https://www.spglobal.com/platts/plattscontent/_assets/_files/en_our-methodology/
methodology-specifications/nonferrous.pdf.


                                                  57
        Case 1:14-cv-00211-PAE Document 244 Filed 11/20/20 Page 60 of 94




spglobal.com/platts/en/our-methodology/priceassessments/metals/us-aluminum-transaction). Ex.

80 (SR) at 171-72 (the all-in price for aluminum is the LME price plus the MWP, “[l]arge

aluminum users typically closely monitor the LME and Midwest Premium prices, since both prices

will largely determine the all-in price they will pay for aluminum in contracts with aluminum

producers”); Ex. 96 (Pellegroms Dep. Tr.) at 34:3-14; Ex. 92 (Hardcastle Dep. Tr.) at 83:4-13



                                                              Because Platts editors survey nearly

all of the primary and secondary aluminum producers selling into the U.S. spot market, the number

accurately measures the LME price plus the MWP. Ex. 97, PLATTS_ALUM00000001 at 04.

        Defendants’ Reply: Plaintiffs do not appear to dispute that Platts calculates the Midwest

Transaction Price by surveying the all-in price of spot transactions for delivery to the Midwest,

and they cite no evidence that gives rise to a dispute of material fact. Plaintiffs mischaracterize

Exhibit 95, which defines the MWTP as the “spot physical value of 99.7% P1020 high-grade

aluminum.” The cited witness testimony characterizing the MWTP does not alter the facts of how

Platts calculates the MWTP and does not generate a dispute of fact.

        55.    The Midwest Premium as reported by Platts approximates the difference between

the Midwest Transaction Price and the LME daily cash settlement price for aluminum. See Ex. 1,

Hausman Decl. ¶ 10; Zona Report, ECF No. 920-4, ¶ 74 (“The [MWP] . . . measures the difference

in value between the LME price and the local transaction reference price (e.g., [MWTP] in

Detroit).”).

        Plaintiffs’ Response: See PSUMF, ¶54, supra.




                                                58
        Case 1:14-cv-00211-PAE Document 244 Filed 11/20/20 Page 61 of 94




       Defendants’ Reply: Plaintiffs do not appear to dispute that the Midwest Premium is

measured as the difference between the MWTP and the LME daily cash settlement price, and they

cite no evidence that gives rise to a dispute of material fact.

       56.       During the relevant period, the Midwest Premium ranged between approximately

5 percent and 23 percent of the Midwest Transaction Price. Ex. 1, Hausman Decl. ¶ 11.

       Plaintiffs’ Response: Plaintiffs agree that during the relevant period, the MWP ranged

between approximately 5% and 23% of the MWP. The citation to Hausman Decl., ¶11 appears to

be in error and the proper citation is to Hausman Decl., ¶10.

       57.       A number of informed commentators disagree with Plaintiffs’ contention that LME

warehouse queues raise all-in purchase prices for aluminum. For example:

       Plaintiffs’ Interim Response To This Portion of Paragraph 57: This “undisputed fact”

by Defendants is puzzling, because on its face, it acknowledges disagreement, which must be

resolved in favor of Plaintiffs for purposes of this motion. And it is all inadmissible hearsay.

Contrary to Defendants’ contention, it is a fact that, aside for purposes of litigation or interested-

party statements concerning the investigations into Defendants’ practices, no one in the industry

ever said that LME prices and local premia move inversely. Each example Defendants cite is false

or misleading:

       Defendants’ Interim Reply On This Portion of Paragraph 57: The undisputed fact that

Plaintiffs’ theory of causation and injury is the subject of dispute and disagreement underscores

the complex, indirect, and elongated chain of causation underlying Plaintiffs’ claims.

Furthermore, Plaintiffs’ assertion that “no one in the industry ever said that LME prices and local

premium move inversely” is an irrelevant non sequitur. As this Court observed at page 108 of its

order denying class certification (ECF No. 1274), the relevant question is not whether LME prices




                                                  59
       Case 1:14-cv-00211-PAE Document 244 Filed 11/20/20 Page 62 of 94




and local premia always move inversely, but whether queues cause them to do so. It is undisputed

that many informed commentators have concluded that they do.

       Defendants’ Paragraph 57 Examples And Plaintiffs’ Response To These Examples:

           a. The CRU group stated on November 27, 2013, that “the impact of premium
              inflation is not to increase the free market price but rather to cause the LME price
              to trade at a discount to the exogenously-set free market price.” Ex. 55, CRU,
              Warehouse rule changes cut metal queues but the effect on premia is less clear
              (Nov. 27, 2013). The FLPs’ class certification expert, Dr. Christopher Gilbert,
              described CRU as “a well-respected and reliable source of industry information.”
              Gilbert Reply, 13-md-02481 ECF No. 1041-1, ¶ 48 & n.44.

              Plaintiffs’ Response: Dr. Gilbert did say that he agrees that CRU is a well-
              respected and reliable source of industry information, but he disagreed with this
              proposition. Gilbert Sur-Reply Rpt., 13-md-02481 ECF No. 1195-1, ¶10.
              Aluminum prices, like all prices determined in free markets, are determined by
              supply and demand. Id.

              Defendants’ Reply: Plaintiffs do not dispute that the CRU group is a well-
              respected and reliable source or that it concluded that the impact of premium
              inflation arising from queues “is not to increase the free market price, but rather to
              cause the LME price to trade at a discount” to the free market price of non-LME
              aluminum.

           b. A book edited by Dr. Gilbert stated that “[t]he increase in premiums [attributable
              to longer queues] may not increase the overall price . . . if it simply reduces the
              portion of the price represented by the LME quotation.” Ex. 56, Robin G. Adams,
              Christopher L. Gilbert, and Christopher G. Stobart, Modern Management in the
              Global Mining Industry, at 112.

              Plaintiffs’ Response: The key word here is “if,” which renders this statement
              meaningless. It stands for the simple mathematical proposition that if Defendants
              were right and the all-in price was fixed and the MWP went up, the LME price
              would have to go down in order to compensate. Further, Dr. Gilbert did not edit
              this book. Robin Adams was the sole author, but died before the book could be
              completed. Dr. Gilbert and Christopher Stobart brought the book to publication.
              The views expressed are solely those of Robin Adams, not of Dr. Gilbert nor
              Christopher Stobart.

              Defendants’ Reply: Plaintiffs have not cited a material dispute.

           c. The LME stated in November 2013 that “the effect of queues is to create a discount
              between the free market price of metal, and the value of an LME warrant in a
              warehouse with queues. By extension, this causes the LME price to trade at a
              discount to the free metal price. This is then observed by the market as the free


                                               60
Case 1:14-cv-00211-PAE Document 244 Filed 11/20/20 Page 63 of 94
Case 1:14-cv-00211-PAE Document 244 Filed 11/20/20 Page 64 of 94
Case 1:14-cv-00211-PAE Document 244 Filed 11/20/20 Page 65 of 94




     in Ex. 75 (Vazquez Decl.), §2 (stating that “smelting costs (price of energy,
     alumina, carbon and labor costs,” “the balance between physical demand and
     supply . . . and the resulting inventory level,” and “changes in macroeconomic
     variables such as currencies, interest rates and GDP” drive the LME price). Id.

     Defendants’ Reply: Plaintiffs have not disputed that the Financial Times stated
     that “the length of the queue at Detroit has the effect of pushing down the price of
     warrants in Detroit.” Although Plaintiffs suggest that this statement was subject to
     a number of contextual limitations, their response mischaracterizes the document,
     which speaks for itself.

  g. Metal Bulletin stated on March 3, 2015, that queues have “caused the LME price
     to trade at a discount to the so-called ‘all-in’ price of aluminium, which is calculated
     by adding the premium in any given location to the LME price.” Ex. 62, Metal
     Bulletin, LME warehousing policy: the proposals, the discussion and what it all
     means (March 3, 2015).

     Plaintiffs’ Response: This out-of-place, conclusory, and unattributed statement
     contains no evidence, factual or empirical, that tends to support that longer queues
     result in lower LME prices.

     Defendants’ Reply: Plaintiffs have not cited a material dispute.

  h. Alcoa stated on October 18, 2013, that “[c]ontrary to some market commentators’
     views, it is not the case that long queues have resulted in higher overall metal prices.
     In fact, the total price for delivered aluminium continues to be well below the
     prefinancial crisis levels.” Ex. 63, Alcoa, Analysis of the Proposed Amendment to
     the LME Warehouse Rules (Oct. 18, 2013).

     Plaintiffs’ Response: This document strongly supports Plaintiffs, and does not
     support Defendants at all. What Alcoa said – on the face of the statement – is that
     the LME price can be going down at a rate faster than the premiums are going up,
     so increasing queues does not necessarily mean that the overall price is going up,
     despite long queues increasing the premiums. In this document, Alcoa found that
     “[t]he regional premium reflects costs associated with a number of factors which
     are not relevant to the LME price” and repeatedly acknowledges the effect of
     queues on regional premia and that the premium is a part of the all-in price. Ex.
     63, ¶3.3. This is consistent with the statements that Alcoa made to the Senate
     Subcommittee that “the LME and premium prices are not inversely related, but
     move independently of one another.” See Ex. 80 (SR) at 180 & n.1065.

     Defendants’ Reply: Plaintiffs’ unavailing attempt to re-characterize the document
     does not present a material dispute.

  i. Rusal stated on March 31, 2014, that it “agrees with the LME’s analysis that any
     rise in aluminium premiums would lead to a corresponding fall in the exchange
     price.” Ex. 64, Metal Bulletin, LME needs to make sure market stays transparent
     – Rusal (Mar. 31, 2014).


                                        63
       Case 1:14-cv-00211-PAE Document 244 Filed 11/20/20 Page 66 of 94




               Plaintiffs’ Response: The article stands for the proposition that the LME price
               trades at a discount to the all-in price, which contains two components: the LME
               price and the regional premium. The regional premium is added to the LME price
               to determine the all-in price.

               Defendants’ Reply: Plaintiffs have not cited a material dispute.

       Plaintiffs’ (FLPs) Response ¶57 (cont’d): The LME price does not inherently move

inversely to the MWP, as both price references are fundamentally different, independent in nature,

and driven by separate market drivers. Ex. 75 (Vazquez Decl.), §2. The official price on the LME

is declared daily at the end of the second of the LME’s five-minute open outcry trading rings, and

is based on the supply and demand for that particular contract. Id. According to the LME, the

trading sessions are: “representative of global supply and demand.” Id. Among the most important

underlying factors that shape supply of and demand for LME aluminum contracts, and thus price,

are (a) smelting production costs (price of energy, alumina, carbon and labor); (b) the balance

between physical demand and supply of primary aluminum in the Western World, and the resulting

inventory level; and (c) changes in macroeconomic variables such as currencies, interest rates and

GDP. Id. The LME price and the MWP stand for completely different concepts and are directly

driven by different market factors. Id.

       The MWP is a regional logistic “fee” independently determined from the LME aluminum

price. The underlying market determinants of the MWP are: (a) inland, barge and ocean freight

rates; (b) storage fees; (c) loading and unloading charges; (d) port fees; (e) cost of financing; and

(f) duties. Id. The MWP is charged on top of the LME aluminum price. The MWP is ultimately

determined by the full cost of logistics of transporting aluminum to the United States Midwest. Id.

       Because the LME price and the MWP stand for different concepts and are directly driven

by different market factors, they do not offset each other. See generally Ex. 75 (Vazquez Decl.),

§2; see also id. at 7 (“the MWP moves independently from changes in supply and demand for



                                                 64
       Case 1:14-cv-00211-PAE Document 244 Filed 11/20/20 Page 67 of 94




primary aluminum units in the U.S., and independently of the LME price”); id. at 2 (“In real life,

the LME price does not inherently move inversely to the MW Premium, as both price references

are fundamentally different, independent in nature, and driven by separate market drivers.”); id.

at 7 (“the LME price and MWP stand for completely different concepts and are directly driven by

different market factors”); id. at 2 (“the LME aluminum price is determined on the London Metal

Exchange by supply and demand for all LME aluminum contracts,” and “[t]he MWP is ultimately

determined by the full cost of logistics of transporting primary aluminum to the US Midwest”);

Ex. 76 (Zona Supp. Decl.) (correcting Defendants’ mischaracterizations of prior Dr. Zona’s prior

testimony and confirming that queues increase premiums). The LME price is based on global

supply and demand forces. Ex. 88 (Ramsey Dep. Tr.) at 23:19-24




       Defendants’ Reply (cont’d): Plaintiffs’ lengthy response once again attacks a “perfect

off-set” straw-man argument that Defendants have never made, i.e., that LME prices and Midwest

Premiums always move inversely. The question relevant to Plaintiffs’ theory of causation and

injury is the separate question of whether queues cause LME prices to move inversely to Midwest

Premiums by raising the cost of removing warranted aluminum from LME warehouses and thus

depressing the value of LME warrants relative to the non-LME spot-market aluminum used to

determine the Midwest Transaction Price. For purposes of this motion, Defendants seek to

establish only that there is disagreement on the latter question and that there are informed and

reputable industry commentators that support Defendants’ view. There is no genuine dispute about

that proposition.




                                               65
        Case 1:14-cv-00211-PAE Document 244 Filed 11/20/20 Page 68 of 94




       58.     A significant portion of smelter contracts with U.S. customers did not contain either

a floating Midwest Premium or a floating Midwest Transaction Price as a reference price during

the relevant period. See, e.g., Class Cert. Order, ECF No. 1274, at 9–10 (“However, many

purchase contracts do not reference the MWTP or MWP at all, and those that do reference the

MWTP or MWP do so in a variety of ways.”); First Joint Letter, ECF No. 1254 at 1, 5–6 (FLP

estimate that approximately 69% of Alcoa contracts during the relevant period incorporate the

MWTP, close to zero percent incorporate the MWP, and the balance incorporate neither of those

terms as reference prices); id. at 10 (FLP estimate that the percentage of Rio Tinto contracts that

contain the MWP or MWTP was generally similar to that of Alcoa contracts); id. at 17, 21

(substantial number of Rusal contracts do not contain either the MWP or MWTP); id. at Exs. 12–

15, 24–32, 38–47 (exemplars of contracts that do not incorporate the MWP or MWTP); supra

¶¶ 12, 18, 19, 23, 29, 37, 41, 45, 51.

       Plaintiffs’ Response: Regardless of the style of contract entered into, on all its first-level

purchases of aluminum, both the MWP and the LME price for aluminum were paid. Even if the

contract does not contain an explicit MWP term, the MWP is included in the purchase price, every

time. See supra ¶¶17-17, 20-22, 26-29, 32-33, 40-42, 44-45, 54-56, 61. A certain percentage of

the Alcoa data, that carried an identifier of “NAPM,” (which FLPs did not seek to certify for class

purposes and do not seek damages on now) appeared in the data as not having paid the full MWP,

however, Plaintiffs do not seek damages on those types of contracts, and it appears that is a

function of internal accounting at Alcoa, not reflective of transactions where the MWP was not

paid. Neither the current Plaintiffs, nor members of the class of Plaintiffs who previously sought

certification, seek redress for any purchases where the MWP was not paid. Class Cert. Reply Br.,




                                                66
       Case 1:14-cv-00211-PAE Document 244 Filed 11/20/20 Page 69 of 94




13-md-02481 ECF No. 1238 at 6. IPs have no specific knowledge concerning contracts other than

their own.

       Defendants’ Reply: Plaintiffs have not disputed that “[a] significant portion of smelter

contracts with U.S. customers did not contain either a floating Midwest Premium or a floating

Midwest Transaction Price as a reference price during the relevant period.” To the contrary, the

IPs deny specific knowledge of any contracts other than their own; neither the IPs nor the FLPs

deny that approximately 31% of Alcoa and a similar portion of Rio Tinto Alcan contracts do not

incorporate either the MWP or MWTP; and both IPs and FLPs explicitly admit that Alcoa’s NAPM

contracts do not require payment of “the full MWP.”

       59.     Most of FLPs’ and IPs’ contracts did not incorporate a floating Midwest Premium

term during the relevant period. See, e.g., supra ¶¶ 12, 18, 19, 23, 29, 37, 41, 45, 51 (identifying

purchases and contracts that did not incorporate the Midwest Premium);




       Plaintiffs’ Response: Plaintiffs have not reviewed each and every contract for the purchase

of aluminum, so are not able to say whether “[m]ost” contracts “did not incorporate a floating

Midwest Premium term during the relevant period.” To the extent this statement means that




                                                67
        Case 1:14-cv-00211-PAE Document 244 Filed 11/20/20 Page 70 of 94




contracts do not have MWP or MWTP on the face of the contract for sale, it is irrelevant because

on all first-level purchases of aluminum, the MWP is paid. See, e.g., supra, RSUMF, ¶¶12, 18,

19, 23, 29, 37, 41, 45, 51. IPs further dispute this assertion on the bases set forth in their Responses

to ¶¶37-53, supra. IPs have no specific knowledge concerning contracts other than their own.

       Defendants’ Reply: Plaintiffs have not disputed that most of their purchase contracts did

not incorporate a floating Midwest Premium term during the relevant period.

       60.     The smelter contracts with U.S. customers during the relevant period that did

contain either a floating Midwest Premium or a floating Midwest Transaction Price as a reference

price typically included at least one additional price component, such as a “shaping premium,”

“product premium,” or “alloy premium.”




       Plaintiffs’ Response: Plaintiffs agree that smelter contracts with U.S. customers

sometimes have additional price components, such as a “shaping premium,” “product premium”

or “alloy premium.” IPs have no specific knowledge concerning contracts other than their own.




                                                  68
       Case 1:14-cv-00211-PAE Document 244 Filed 11/20/20 Page 71 of 94




       61.     During the relevant period, sales by smelters Alcoa, Rio-Tinto Alcan, and Rusal to

U.S. customers totaled more than ten million metric tons of primary aluminum. Ex. 1, Hausman

Decl. ¶ 12.

       Plaintiffs’ Response: This is true, but incomplete as there are more first-level sales of

aluminum during the damages period in the United States from other smelters such as Century and

Noranda.

             PLAINTIFFS’ STATEMENT OF ADDITIONAL MATERIAL FACTS

IV.    Defendants Intended to and Did Directly Impact the Price of Physical Aluminum

       62.     In 2010, Goldman Sachs acquired Metro, JPMorgan acquired Henry Bath, and

Glencore acquired Pacorini.     Ex. 103, Javier Blas, Goldman and JPMorgan enter metal

warehousing, Financial Times (Mar. 2, 2010).

       Defendants’ Response: Defendants agree that Goldman Sachs, JPMorgan, and Glencore

each acquired operators of LME warehouses in 2010 through separate arms-length transactions.

Goldman Sachs acquired Metro in February 2010; JPMorgan acquired Henry Bath in July 2010 as

part of a larger purchase of most of RBS Sempra’s commodities business; and Glencore acquired

Pacorini in September 2010. Those facts, however, are irrelevant to whether Plaintiffs have

efficient enforcer standing to assert “umbrella” antitrust claims based on purchases of aluminum

from third-parties that are not alleged to be conspirators. Defendants’ purchases also are not

suggestive of a conspiracy among Defendants. JPMorgan did not acquire a stand-alone LME

warehouse company but instead acquired a large commodities business and acquired an LME

warehouse business as a relatively small component of that acquisition. Goldman Sachs and

Glencore acquired LME warehouse companies roughly seven months apart. And other aluminum

traders not alleged to be conspirators also acquired operators of LME warehouses in 2010, e.g.,




                                               69
       Case 1:14-cv-00211-PAE Document 244 Filed 11/20/20 Page 72 of 94




Trafigura acquired NEMS in March 2010, and Noble acquired Delivery Network in October 2010.

Kaplan Class Rep., ECF No. 1014-2, ¶ 120; Class Cert. Order, ECF No. 1274, at 67.

       63.     Blythe Masters, the head of JPMorgan’s commodities business explained the

reason that JPMorgan acquired the Henry Bath warehousing system: “Just being able to trade

financial commodities is a serious limitation because financial commodities represent only a tiny

fraction of the reality of the real commodity exposure picture . . . . We need to be active in the

underlying physical commodity markets in order to understand and make prices.” Ex. 104, JPMS-

ALI-0652936 at 40; Ex. 105, Gregory Meyer and Jack Farchy, Wall St falls out of love with

commodities trading, Financial Times (Aug. 4, 2013).

       Defendants’ Response: Defendants do not dispute the accuracy of the quotation attributed

to Blythe Masters. That quotation, however, was directed at commodities markets in general—

not the aluminum market—and is irrelevant both to Plaintiffs’ efficient enforcer antitrust standing

and to Plaintiffs’ assertions of conspiracy. In August 2014, Judge Forrest characterized the

quotation at issue as follows: “The statement by Blythe Masters cited by plaintiffs in their briefs

(Agfa Compl. ¶ 56; Comm. Compl. ¶ 66; Cons. Compl. ¶ 72; FLP Compl. ¶ 379; Mag Compl.

¶ 55) suggests only that JP Morgan’s ownership of Henry Bath gave it access to more information

and data on the physical aluminum market. Standing alone, it does not provide evidence of

anticompetitive conduct in the warehouse storage market, nor does it provide any evidence of

communications between Henry Bath and JP Morgan for the purpose of effectuating a

conspiratorial agreement.” In re Aluminum Warehousing Antitrust Litig., 2014 WL 4277510,

at *31 n.36 (S.D.N.Y. 2014).

       64.     After acquiring the warehousing companies, Glencore, Goldman, and JPMorgan

also began purchasing massive amounts of aluminum. Goldman’s aluminum holdings increased




                                                70
        Case 1:14-cv-00211-PAE Document 244 Filed 11/20/20 Page 73 of 94




from less than $100 million in 2009 to more than $3 billion by 2012, representing 25% of North

America’s annual consumption. Ex. 80 (SR) at 169.

       Defendants’ Response: Defendants do not dispute that they acquired substantial amounts

of aluminum after 2009, but note that Plaintiffs’ figures are skewed and irrelevant. The $3 billion

figure referenced by Plaintiffs (i) is a worldwide figure, not a U.S. figure, (ii) includes substantial

volumes of LME warrants that Goldman held temporarily as a result of LME trading activity and

then delivered back to the LME to settle LME short positions, without receiving a regional

premium, and (iii) is only a small fraction of the more than 125 million metric tons of worldwide

aluminum consumption (excluding China) that occurred during the relevant period according to

the Vazquez report submitted by Plaintiffs. See Ex. 75, Vazquez Decl. at 12 & tbl. J. This

temporary $3 billion figure for combined LME and non-LME worldwide aluminum holdings is

irrelevant to whether Plaintiffs have efficient enforcer standing to assert umbrella antitrust claims

based on purchases of aluminum from third-parties not alleged to be conspirators. Defendants also

object to Plaintiffs’ reliance on the Senate report, which consists of inadmissible hearsay.

       65.     In July 2010, Glencore acquired approximately one million tonnes of physical

aluminum from Rusal. Ex. 106, PUSA-E00167433 at 35.

       Defendants’ Response: Defendants do not dispute that Glencore made a substantial

purchase of aluminum from Rusal in July 2010. That purchase has no relevance to whether

Plaintiffs have efficient enforcer standing to assert umbrella antitrust claims based on Plaintiffs’

purchases of aluminum from third-parties not alleged to be conspirators.

       66.     From 2010-2015, JPMorgan owned significant quantities of aluminum warehoused

both on- and off-warrant, for sale to customers. Ex. 107 (Clift Dep. Tr.) at 208:8-18 (“Q.ā Fair

enough.ā I'll rephrase the question. Does the chart indicate that in May of 2012 JPMorgan had 2.1




                                                  71
          Case 1:14-cv-00211-PAE Document 244 Filed 11/20/20 Page 74 of 94




billion dollars of aluminum stored in warehouses, Pacorini and Metro, which are respectively

owned by Glencore and Goldman Sachs, and only 1 billion dollars of metal stored in Henry Bath'sā

warehouses? A. I think that’s what that is saying, yes.”). See also Ex. 108 (Sobol Dep. Tr.) at

345:24-346:7 (“Q. Did JPMorgan nonetheless sell aluminum to consumers during the period that

we’ve been discussing today, even if not pursuant to that particular plan? A. Yes. Yes. Q. And did

it do so frequently? A. Yes.”); Ex. 109, GS-METRO-00049217



       Defendants’ Response: Defendants do not dispute that JPMorgan owned significant

quantities of aluminum for potential sale to customers, but note that warranted aluminum stored in

LME warehouses may be held only temporarily as a result of LME trading activities and then

delivered to the LME to satisfy LME short positions, in which case no regional premium is

received by the party delivering the warrant.

       67.     On January 10, 2012, JPMorgan’s aluminum inventory peaked at over 3.5 million

metric tons, with an estimated value of approximately $7,480,000,000. Ex. 80 (SR) at 380-81 &

n.2472.

       Defendants’ Response: JPMorgan does not dispute that it owned a substantial quantity

of aluminum as of January 10, 2012, but notes that the specific figures cited by Plaintiffs are

skewed and irrelevant. Those figures (i) are worldwide figures, not U.S. figures, (ii) include

substantial volumes of LME warrants that JPMorgan held temporarily as a result of LME trading

activity and then delivered back to the LME to settle LME short positions, without receiving a

regional premium, and (iii) are only a small fraction of the more than 125 million metric tons of

worldwide aluminum consumption (excluding China) that occurred during the relevant period

according to Plaintiffs’ expert report. See Ex. 75, Vazquez Decl. at 12 & tbl. J. These temporary




                                                72
       Case 1:14-cv-00211-PAE Document 244 Filed 11/20/20 Page 75 of 94




figures for combined LME and non-LME worldwide holdings are irrelevant to whether Plaintiffs

have efficient enforcer standing to assert umbrella antitrust claims. Defendants also object to

Plaintiffs’ reliance on the Senate report, which consists of inadmissible hearsay.

       68.     Harbor Aluminum Intelligence estimates that combined primary aluminum

inventories held by Defendants in 2012 and 2013 was around 8 million metric tonnes, with about

4 million metric tonnes of primary aluminum off-warrant and 4 million metric tonnes on-warrant.

Ex. 75 (Vazquez Decl.), §4. That equates to about 60% of total aluminum inventories in the

Western World, and about 50% of what was held off-warrant. Id. That amounted to roughly 1.8

times annual U.S. aluminum consumption. Id.

       Defendants’ Response: Defendants do not dispute that they owned a substantial quantity

of aluminum in 2012 and 2013, but note that the estimates cited by Plaintiffs are skewed, irrelevant,

and completely unsubstantiated. Based on the exhibit cited by Plaintiffs, “Harbor Aluminum

Intelligence” is the name under which a single consultant, Jorge Vazquez, does business. Mr.

Vazquez cites no support whatsoever for his ipse dixit statement that he estimates that combined

primary aluminum inventories held by Defendants in 2012 and 2013 was around 8 million metric

tons, half on-warrant and half off-warrant. See Ex. 75, Vazquez Decl. at 11–12. Even taking these

numbers as given, the stated estimates (i) are estimates of worldwide holdings, not U.S. holdings,

(ii) include substantial volumes of LME warrants that Defendants held temporarily as a result of

LME trading activity and then delivered back to the LME to settle LME short positions without

receiving a regional premium, and (iii) are only a small fraction of the more than 125 million

metric tons of worldwide aluminum consumption (excluding China) that occurred during the

relevant period according to Mr. Vazquez. See id. Mr. Vazquez’s estimates of the temporary




                                                 73
       Case 1:14-cv-00211-PAE Document 244 Filed 11/20/20 Page 76 of 94




levels of Defendants’ total worldwide holdings are also irrelevant to Plaintiffs’ efficient enforcer

standing to assert umbrella antitrust claims.

       69.     Defendants coordinated massive warrant cancellations with each other as well as

Red Kite and DB Energy which created an enormous delivery queue out of Detroit Metro

warehouses. See, e.g., Ex. 110, GS-METRO-00480221; Ex. 111, GS-METRO-00494685; Ex.

112, GS-METRO-00183452; Ex. 113, GS-METRO-00000309 (DB Energy); Ex. 114, GS-

METRO-00010240 (Red Kite) (merry-go-round transactions); Ex. 80 (SR) at 194-208; see also

Third Amended Complaint,13-md-02481 ECF No. 738, ¶¶251-286. Many of these warrant

cancelations resulted in metal being loaded out of Detroit Metro warehouses only to be loaded

back in the other Detroit Metro warehouses in a practice that has been referred to as an aluminum

“merry-go-round.”

       Defendants’ Response: Defendants dispute that they “coordinated” cancellations of LME

warrants with each other or with Red Kite and DB Energy. Plaintiffs’ assertion of “coordinated”

warrant cancellations is unsubstantiated by the cited evidence and irrelevant to Plaintiffs’ efficient

enforcer antitrust standing. Contrary to Plaintiffs’ assertion, each cancellation of Metro Detroit

warrants by a Defendant was undertaken unilaterally based on the individual economic self-

interest of the Defendant that cancelled the warrants. According to Plaintiffs’ own expert,

cancelling warrants was unilaterally profitable and “guaranteed a nearly automatic profit” with

“very little risk” given the market conditions at the time. See Ex. 75, Vazquez Decl., Attachment B

at 10–11. Indeed, many other financial firms were cancelling LME warrants at the time, due in

part to the fact that non-LME storage costs were “a tenth the cost of LME warehouses.” Id.

       With respect to Plaintiffs’ assertion of so-called “merry-go-round” transactions at Metro

Detroit, Defendants do not dispute that Metro engaged in off-warrant transactions with non-parties




                                                 74
        Case 1:14-cv-00211-PAE Document 244 Filed 11/20/20 Page 77 of 94




DB Energy and Red Kite, but deny that JPMorgan or Goldman Sachs ever entered into any such

transaction. Metro’s off-warrant transactions with DB Energy and Red Kite occurred without the

knowledge or involvement of any other Defendant and are described in the Declaration of Leo

Prichard, Metro’s chief operating officer during the relevant period. See Prichard Decl., ECF

No. 1199-2, at 3–5. Those transactions are also irrelevant to this motion. Finally, Defendants

object to Plaintiffs’ reliance on the Third Amended Complaint’s allegations (which are not

competent evidence) and on the Senate report (which consists of inadmissible hearsay). See, e.g.,

Gottlieb v. County of Orange, 84 F.3d 511, 518 (2d Cir. 1996) (plaintiff “cannot defeat the motion

[for summary judgment] by relying on the allegations in his pleading”).

       70.     The merry-go-round transactions by Defendants and their co-conspirators in

Detroit violated the LME’s rules. The rule prior to 2012 required that an LME warehouse load

out 1,500 metric tons a day. The rule applied to an LME Warehouse Company (not a particular

shed) in a particular location, i.e., Detroit or New Orleans. In 2003, when the Rule was changed

from 1,000 metric tons to 1,500 metric tons, the LME noted an exception to the Rule prohibiting

intra-location transfers if the owner of the metal directed the move from one LME Warehouse

Company to a different LME Warehouse Company in the same location. See Ex. 115, GS-

METRO-00006170 at 71. The LME rules required that the metal move from one Warehouse

Company to another – at the direction of the owner. Id.

       Defendants’ Response: Defendants incorporate their response to Paragraph 69 and further

state that Plaintiffs’ assertions are disputed (other than the statement that prior to 2012, the LME’s

minimum load-out rate was 1,500 metric tons/day), unsubstantiated by the cited evidence, and

irrelevant to Plaintiffs’ efficient enforcer standing to enforce the antitrust laws.




                                                  75
       Case 1:14-cv-00211-PAE Document 244 Filed 11/20/20 Page 78 of 94




       71.




                                                     See Ex. 116, GS-METRO-00827709 at 09-10.



                 Id.




                                             Id.

       Defendants’ Response:



                              Those discussions have no relevance to Plaintiffs’ efficient enforcer

standing to assert umbrella antitrust claims. Nor is it evidence of anticompetitive conduct for a

firm considering the purchase of a business to seek to understand better the rules that govern that

business. Moreover, Plaintiffs’ own expert declaration acknowledges that Goldman Sachs’

acquisition of Metro made economic sense not only “because of the unprecedented benefits of the

unique business model that Metro possessed, but also because ownership gave GS the ability to

potentially realize a considerable profit on any off-warrant aluminum position that the company

decided to ship to Metro.” Ex. 75, Vazquez Decl., Attachment B at 4.

       72.     The merry-go-round transactions described in ¶69, above, violated the LME’s rule,

as well as Metro’s understanding of the rule. See Ex. 117, GS-METRO-00027606 at 10




                                                76
        Case 1:14-cv-00211-PAE Document 244 Filed 11/20/20 Page 79 of 94




                      Id.

        Defendants’ Response: Plaintiffs’ assertion that Metro’s off-warrant transactions violated

the LME’s minimum load-out rules is disputed, unsubstantiated by the cited evidence, and

irrelevant to Defendants’ summary judgment motion.

        73.    The U.S. Senate’s Permanent Subcommittee on Investigations identified the cause

of the dramatic increases in the MWP to be the Detroit queue increases. Ex. 80 (SR) at 178 (“Those

queues, over time, have been highly correlated with the increases in the Midwest Premium

prices.”).

        Defendants’ Response: This assertion is disputed. The sentence from the Senate Report

states only that “queues, over time, have been highly correlated with the increases in the Midwest

Premium,” not that the Metro Detroit queues caused dramatic increases in the Midwest Premium.

Ex. 80, Senate Report at 178. This dispute, however, has no relevance to Plaintiffs’ efficient

enforcer standing to assert umbrella antitrust claims. Defendants further object to Plaintiffs’

reliance on the Senate report, which consists of inadmissible hearsay.

        74.    The U.S. Senate’s Permanent Subcommittee on Investigations “found that a

significant contributor to the Detroit queue length was a number of large warrant cancellations by

a small group of financial institutions, including Deutsche Bank; Red Kite; a London hedge fund;

Glencore, a commodities trading firm based in Switzerland; JPMorgan; and Goldman.” Ex. 80

(SR) at 194.

        Defendants’ Response:      Defendants do not dispute that warrant cancellations can

contribute to the lengthening of a warehouse load-out queue if load-out rates are held constant.




                                               77
       Case 1:14-cv-00211-PAE Document 244 Filed 11/20/20 Page 80 of 94




That fact, however, has no relevance to whether Plaintiffs have efficient enforcer standing to assert

umbrella antitrust claims. Defendants also object to Plaintiffs’ reliance on the Senate report, which

consists of inadmissible hearsay.

       75.     Defendants cancelled warrants for metal held in their own and competitors’

warehouses, which increased the queue length. Ex. 80 (SR) at 208-09; Ex. 75 (Vazquez Decl.),

Exhibit I. Specifically, in January 2012, JPMorgan cancelled warrants for 100,000 metric tonnes

of aluminum, increasing the Detroit queue from 115 to 216 days. Ex. 80 (SR) at 209; Ex. 75

(Vazquez Decl.), Exhibit I; Ex. 118, JPMS-ALI-1082566. On May 15, 2012, Goldman cancelled

warrants for 50,000 metric tonnes of aluminum, and in July 2012, cancelled another 45,000

warrants, increasing the queue from 285 to 370 days. Ex. 80 (SR) at 210-11; Ex. 75 (Vazquez

Decl.) Exhibit I; Ex. 114, GS-METRO-00475581 at 91. In December 2012, JPMorgan cancelled

warrants for approximately 95,000 metric tonnes of aluminum, and Goldman cancelled warrants

for more than 227,000 metric tonnes of aluminum, increasing the queue in Detroit from 350 to

nearly 500 days. Ex. 80 (SR) at 209, 211-212; Ex. 75 (Vazquez Decl.), Exhibit I; Ex. 119 GS-

METRO-00475581 at 91; Ex. 120, JPMS-ALI-1079608; Ex. 121, JPMS-ALI-0697822; Ex. 122,

JPMS-ALI-0691039.

       Defendants’ Response:        Defendants do not dispute that they, like other owners of

warranted aluminum stored in LME warehouses during the relevant period, cancelled warrants for

aluminum and that such warrant cancellations can contribute to the lengthening of a warehouse

load-out queue if load-out rates are held constant. As recounted in Plaintiffs’ own expert

declaration, canceling warrants made unilateral economic sense because, among other things,

relocating aluminum from LME to non-LME storage would “amplify the cash-and-carry profit

that the existing contango offered” given that the costs of non-LME storage were “a tenth the cost




                                                 78
        Case 1:14-cv-00211-PAE Document 244 Filed 11/20/20 Page 81 of 94




of LME warehouses.” Ex. 75, Vazquez Decl., Attachment B at 11. Defendants further note that

the alleged warrant cancellations have no relevance to Plaintiffs’ efficient enforcer standing to

assert their claims. Defendants also object to Plaintiffs’ reliance on the Senate report, which

consists of inadmissible hearsay.

        76.     Aluminum warrant cancellations caused the queue in Detroit to go from 40 days

just after Goldman purchased Metro in 2010 to more than 600 days by the end of 2014. Ex. 80

(SR) at 178, 193; Ex. 75 (Vazquez Decl.), Attachment B at 14 (Chart 7) (Harbor’s Estimated

Aluminum Load-Out Waiting Time in LME Detroit Warehouses).

        Defendants’ Response:         Defendants do not dispute that warrant cancellations can

contribute to the lengthening of a warehouse load-out queue if load-out rates are held constant.

That fact, however, has no relevance to whether Plaintiffs have efficient enforcer standing to assert

umbrella antitrust claims. Defendants also object to Plaintiffs’ reliance on the Senate report, which

consists of inadmissible hearsay. To the extent that the Court considers the Senate report, the same

section that Plaintiffs cite also observes that “[a] critical factor affecting aluminum trading in recent

years has been an unprecedented growth in the size of physical aluminum inventories at LME-

approved warehouses, as industrial demand for the metal plummeted during the financial crisis

and metal owners sought to sell or store their excess stocks.” Ex. 80, Senate Report at 178.

        77.     In December 2011, Glencore and JPMorgan engineered a swap of aluminum and

cancellation of warrants that instantly caused a large queue at Pacorini’s Vlissingen warehouse.

Glencore International AG provided JPMorgan Chase Bank, N.A. warrants for 860,000 tonnes of

physical aluminum stored in Vlissingen in return for warrants for 860,000 tonnes of physical

aluminum stored in Metro’s Detroit warehouse. Ex. 123, JPMS-ALI-0000426; Ex. 124, JPMS-

ALI-0385694; see also Ex. 80 (SR) at 380 n.2470.




                                                   79
        Case 1:14-cv-00211-PAE Document 244 Filed 11/20/20 Page 82 of 94




       Defendants’ Response: Defendants do not dispute that Glencore and JPMorgan entered

into a swap transaction relating to aluminum stored in Vlissingen in December 2011. Plaintiffs’

Vlissingen allegations, however, are beyond the scope of Plaintiffs’ claims except for Fuji’s claims

because all Plaintiffs other than Fuji were denied leave to add those allegations to their complaints.

See Leave to Amend Order, ECF No. 946, at 11, 14, 18–19; Class Cert. Order, ECF No. 1274,

at 27–29, 91–95. Even as to Fuji, the Vlissingen swap has no relevance to whether Plaintiffs

possess efficient enforcer standing to assert their claims.

       The swap transaction was also a rational, lawful, and procompetitive transaction that

delivered value to both parties to the transaction. At the time, Glencore needed approximately

860,000 metric tons of warrants to settle a large expiring short position due to be settled at the

LME on December 21, 2011. Glencore could have delivered Pacorini Vlissingen warrants to settle

that short position, but at the time, Metro Detroit warrants were less valuable than Pacorini

Vlissingen warrants. As a result, it made more economic sense for Glencore to acquire and deliver

Metro Detroit warrants, if it could. Glencore therefore searched for and located a counterparty,

JPMorgan, that was willing to swap Metro Detroit warrants plus a cash premium for Glencore’s

Pacorini Vlissingen warrants. The swap made economic sense for Glencore because it enabled

Glencore to receive a cash premium based on the difference in value between Pacorini Vlissingen

warrants and Metro Detroit warrants. The swap made economic sense for JPMorgan because

JPMorgan acquired Pacorini Vlissingen warrants at an attractive price. Upon completion of the

swap, JPMorgan cancelled some of the Pacorini Vlissingen warrants and relocated the cancelled

metal to Henry Bath’s nearby warehouse in Rotterdam. Storing the metal at Henry Bath Rotterdam

was cheaper for JPMorgan than storing it at Pacorini Vlissingen and also gave JPMorgan the option

of either holding the metal in cash-and-carry trades, selling it to customers, or delivering Henry




                                                 80
       Case 1:14-cv-00211-PAE Document 244 Filed 11/20/20 Page 83 of 94




Bath warrants to the LME to satisfy LME shorts, depending on market conditions. For these

reasons among others, the swap was economically rational and profitable for both sides of the

transaction irrespective of any alleged effect on warehouse queues. See generally Class Cert. Opp.,

ECF No. 1013, at 11–12; Hausman Class Rep., ECF No. 1014-1, ¶ 18; Zona Class Rep., ECF No.

920-4, ¶ 52; Zona Dep., ECF No. 1014-6, at 108, 193, 219–20; Bodner Dep., ECF No. 1014-7,

at 27–28.

       78.     In December 2011, the 1.72 million metric tons involved in the swap between

Glencore and JPMorgan represented over a third of global LME aluminum stocks and 80% of

annual U.S. production. Ex. 125, GS-METRO-00298894 at slides 21-22; see also Ex. 75 (Vazquez

Decl.), §4.

       Defendants’ Response: Defendants incorporate their response to Paragraph 77, including

their response that the Vlissingen allegations are beyond the scope of Plaintiffs’ complaints and

have no relevance to Plaintiffs’ efficient enforcer standing to assert their claims. In addition,

neither of Plaintiffs’ cited exhibits supports Plaintiffs’ assertion. Plaintiffs mistakenly rely on

Plaintiffs’ Exhibit 125, which is an excerpt from a slide deck dated December 15, 2009 and thus

provides no information regarding events in December 2011. Section 4 of Plaintiffs’ Exhibit 75

also does not include global LME aluminum stock figures or annual U.S. production figures.

       79.     As part of the agreement between JPMorgan and Glencore, JPMorgan agreed not

to sell the aluminum it received in Vlissingen to any third party before first removing it from the

warehouse, transporting it, and then re-warehousing it in the JPMorgan-controlled Henry Bath

warehouse in Rotterdam. Ex. 123, JPMS-ALI-0000426; see also IP Amended Complaint, 15-cv-

08307 ECF No. 35, ¶16. After the swap, JPMorgan did what it agreed to do and cancelled the

warrants for its aluminum in Vlissingen, which drove the queue from 289 days to 450 days from




                                                81
        Case 1:14-cv-00211-PAE Document 244 Filed 11/20/20 Page 84 of 94




December 21, 2011 to mid-February 2012. 5/4/16, 13-md-02481 ECF No. 1195-2, Gilbert Rpt.,

¶¶30-37. The Rotterdam premium also rose sharply. Id.

       Defendants’ Response: Defendants incorporate their response to Paragraph 77, including

their response that the Vlissingen allegations are beyond the scope of Plaintiffs’ complaints and

have no relevance to Plaintiffs’ efficient enforcer standing to assert their claims. Defendants also

dispute Plaintiffs’ assertions regarding the alleged effects of the transaction on the Vlissingen

queue and the Rotterdam premium, which are not supported by the cited exhibits. Defendants

further object to Plaintiffs’ reliance on the allegations of the IPs’ Amended Complaint, which is

not competent evidence. See, e.g., Gottlieb, 84 F.3d at 518.

       80.     Defendants knew that cancellations would drive the queue. Ex. 80 (SR) at 208-212

(Jacques Gabillon of Goldman admits that cancellations drive the queue); Ex. 126 (Askew Dep.

Tr.) at 133:1-8



                                                                                                      ;

Ex. 127 (Goertzen Dep. Tr.) at 244:16-247:5 (Peter Goertzen, aluminum trader at Goldman Sachs:

“Everything else equal, I think that the – I believe that the longer the queue could potentially have

an upwards effect on premiums.”).

       Defendants’ Response:         Defendants do not dispute that warrant cancellations can

contribute to the lengthening of a warehouse load-out queue if load-out rates are held constant.

That fact, however, has no relevance to Plaintiffs’ efficient enforcer standing to assert their claims.

Moreover, none of Plaintiffs’ cited exhibits supports their assertion regarding Defendants’

knowledge, and Plaintiffs cite no evidence relating to JPMorgan, Glencore, Henry Bath, or

Pacorini. Defendants’ purported knowledge of the potential effect of warrant cancellations on




                                                  82
       Case 1:14-cv-00211-PAE Document 244 Filed 11/20/20 Page 85 of 94




queue length is also irrelevant to this motion. Defendants further object to Plaintiffs’ reliance on

the Senate report, which consists of inadmissible hearsay.

       81.     Defendants knew that queues drive up the regional premia. Ex. 128, GS-METRO-

00021326 at 26 (the premium will go “raging higher” once Metro “lock[s]” certain aluminum

owned by JPMorgan into one of its LME warehouses); Ex. 129, GS-METRO-00020303 at 03,

(“What is true though, is that the metal we [Metro] get is withheld from consumers and makes the

[MW] premium go up . . . .” ); Ex. 130, PUSA-E-00040230 at 30




                           Ex. 106, PUSA-E00167433 at 35 (in a meeting between Glencore

aluminum head Gary Fegel and Pacorini warehousing head Peter Waszkis, Waszkis informed other

Pacorini executives including the head of Pacorini U.S., Mario Casciano and the head of Pacorini

Vlissingen, Simon Yntema, that Glencore wanted to create a “bottleneck” at Pacorini’s Vlissingen

warehouse: “They [Glencore] have decided that for this material we will make our own Detroit:

and it will be Vlissingen.”); see also generally Ex. 75 (Vazquez Decl.), §3.

       Defendants’ Response:        Defendants do not dispute that load-out queues at LME

warehouses in some circumstances could increase the portion of all-in aluminum prices

attributable to a regional premium by depressing the LME cash price relative to the all-in price.




                                                83
        Case 1:14-cv-00211-PAE Document 244 Filed 11/20/20 Page 86 of 94




Defendants dispute that queues drive up all-in prices for aluminum, and Plaintiffs do not appear to

contend otherwise in Paragraph 81. Finally, the alleged effect of load-out queues on regional

premiums has no relevance to Plaintiffs’ efficient enforcer standing to assert their claims, except

to the extent that it shows that Plaintiffs’ alleged injury here is indirect, speculative, and disputed.

Plaintiffs’ Vlissingen allegations are also beyond the scope of all of Plaintiffs’ claims other than

the Fuji claims because Plaintiffs other than Fuji were denied leave to add those allegations to their

complaints. See Leave to Amend Order, ECF No. 946, at 11, 14, 18–19; Class Cert. Order, ECF

No. 1274, at 27–29, 91–95.

       82.     Defendants intended to and did drive up the MWP, which made the all-in price

higher than it would have otherwise been. Ex. 135 (Evans Dep. Tr.) at 62:8-63:5 (“In the business

we do, you’re normally hedging the base price [LME Cash Price] of all the material that you

own [a]nd so the money you earn as a [physical aluminum] trader is primarily earned around the

premium.”); Ex. 136, JPMS-ALI-0992847 at slide 11




             Ex. 106, PUSA-E00167433 at 36 (“The bottleneck effect . . . will support premiums”

and off-warrant aluminum will be sold at those higher premiums.); Ex. 138, PUSA-E00168071 at

74

             Ex. 139, GS-METRO-00209488 at 88



                                       Ex. 132, JPMS-ALI-0258931 at 31



                              see also generally Ex. 75 (Vazquez Decl.), §3.




                                                  84
        Case 1:14-cv-00211-PAE Document 244 Filed 11/20/20 Page 87 of 94




       Defendants’ Response: Defendants dispute that they intended to and did drive up the

Midwest Premium and that any increase in the Midwest Premium caused by load-out queues at

LME warehouses made the all-in price of aluminum higher than it otherwise would have been.

None of Plaintiffs’ cited exhibits provides any support for either assertion. These disputed issues

also have no relevance to Plaintiffs’ efficient enforcer standing to assert their claims, except to the

extent that they show that Plaintiffs’ alleged injury here is indirect, speculative, and disputed.

       83.     Defendants admit that this was an aluminum-trader-driven scheme to restrain

physical supply and increase the price of aluminum. See Ex. 140 (Casciano Dep. Tr.) at 285:13-

286:7 (the traders cancelled warrants and took aluminum off warrant to “cow pasture[s]” instead

of delivering it to customers, causing “tightness in the market”); Ex. 141, PUSA-E00043512 at 12

(It was “very much in the interest of the traders to ‘dry’ out the market and squeeze the premium,

so the more they park in Cow pasture, [the] more pressure they can put on the premium.”); Ex.

142, PUSA-E00044793 at 94 (“nobody mentions that traders keep the bottleneck tight to inflate

the premium?”); Ex. 143, PUSA-E00042956; Ex. 140 (Casciano Dep. Tr.) at 333:11-336:5

(Casciano stated that the aluminum traders’ creation of bottlenecks “was one way to manipulate

the market, not allowing metal to flow into the consumption market and keep[ing the] market tight

and keep[ing] the premium at all-time high, despite the huge amount of metal on and off warrant.”);

Ex. 143, PUSA-E00042956 (Casciano’s colleague, Sergio Garbin, believed that physical

aluminum traders were preventing consumers from sourcing aluminum from LME warehouses in

order to keep premiums high); Ex. 141, PUSA-E00043512 at 12 (“They have plenty of [aluminum]

units available, but they are not selling it, squeezing the premium and pushing clients to sign long

term delivery contracts.”); Ex. 140 (Casciano Dep. Tr.) at 286:1-6 (“the large cancellations of




                                                  85
        Case 1:14-cv-00211-PAE Document 244 Filed 11/20/20 Page 88 of 94




aluminum done by traders or banks . . . created the tightness in the market”); id. at 339:8-23

(Casciano firmly believed that the MWP increased because of physical traders’ conduct.).

       Defendants’ Response: Defendants dispute that there was an “aluminum-trader-driven

scheme” to restrain the supply of physical aluminum and to increase all-in aluminum prices, and

also dispute that they “admitted” the existence of such a “scheme.” None of Plaintiffs’ cited

exhibits supports the existence of such a scheme or such an admission. Although Plaintiffs refer

to an admission by “Defendants,” they cite only Pacorini documents and testimony, and the cited

evidence refers not to a collusive scheme but to unilateral conduct occurring in the market due to

market conditions, including a steep contango in the LME futures market. In any event, these

merits issues have no relevance to Plaintiffs’ efficient enforcer standing to assert their claims.

       84.     Defendants profited from the conspiracy by selling physical aluminum into the

market at inflated prices, including the MWP and Rotterdam Premium.                Ex. 144, GLEN-

ALIDATA-0000001; Ex. 78 (Brigham Dep. Tr.) at 80:19-21 (between 2010 and December 2014,

Glencore sold more than $13 billion worth of aluminum, which price included the MWP); Ex. 80

(SR) at 183 (Goldman held more than $3.2 billion dollars of physical aluminum in 2012 and sold

half in early 2013); 13-md-2481 ECF No. 1269-1 at slide 22 (JPMorgan sold off 3.3 million metric

tons worth over $7 billion); Ex. 108 (Sobol Dep. Tr.) at 345:24-346:7(JPMorgan “frequently” sold

physical aluminum to consumers); see also generally Ex. 75 (Vazquez Decl.), §4.

       Defendants’ Response: Defendants dispute the existence of any conspiracy or that they

profited therefrom, and Plaintiffs’ cited exhibits fail to support either assertion. Moreover,

Plaintiffs’ descriptions of their exhibits misstate Defendants’ aluminum transactions during the

relevant period. First, Plaintiffs cite their own class certification slide deck in support of their

claim that “JPMorgan sold off 3.3 million metric tons worth over $7 billion,” but that presentation




                                                 86
       Case 1:14-cv-00211-PAE Document 244 Filed 11/20/20 Page 89 of 94




relies on a portion of Dr. Zona’s class certification opening report describing JPMorgan’s putative

aluminum holdings, not its sales. Zona Class Rep., ECF No. 1195-6, ¶¶ 52–53. Second, Plaintiffs’

“sales” figures mistakenly include transactions involving LME warrants that were not sold to

customers for physical delivery, but instead were delivered back to the LME to satisfy shorts. See

Ex. 80, Senate Report at 211 (half of Goldman’s LME warrants at the beginning of 2013 used to

settle its short January contracts). By definition, a party that delivers warrants to the LME to

satisfy shorts receives no regional or other premium on the warranted metal it delivers. Third,

Plaintiffs’ Exhibit 78 states, in the context of Glencore’s purchases of aluminum, only the general

proposition that the MWP was a portion of the MWTP, and does not discuss any Defendant’s sales

of aluminum, much less the price terms of those sales as Plaintiffs suggest.

       Defendants do not dispute that Goldman Sachs, JPMorgan and Glencore sold physical

aluminum to consumers during the relevant period. But, with the exception of Ampal, which

acquired a small amount of aluminum from Glencore, Plaintiffs do not claim that they purchased

any aluminum from Defendants. As a result, sales by Defendants are irrelevant to this motion.

       85.     Defendants are very large, publicly traded companies. JPMorgan, Goldman Sachs,

and Glencore reported 2019 revenues of $118.7 billion, $36.6 billion, and $215 billion,

respectively. See Ex. 82 (JPMorgan Chase & Co. Annual Report 2019) at 3; Ex. 83 (The Goldman

Sachs Group, Inc., Annual Report (2019)) at 2; Ex. 84 (Glencore Annual Report (2019)) at 5.

Recently, Goldman Sachs settled a dispute with the Malaysian government for $3.9 billion, but

still posted a profit in its second quarter of this year. See Ex. 85 (Ben Winck, Goldman Sachs cuts

quarterly profit by 91% after $3.9 billion 1MDB settlement, Market Insider (Aug. 7, 2020)).

       Defendants’ Response: Defendants do not dispute that Goldman Sachs, JPMorgan, and

Glencore are large, publicly traded corporations. But that fact has no relevance to whether




                                                87
       Case 1:14-cv-00211-PAE Document 244 Filed 11/20/20 Page 90 of 94




Plaintiffs have efficient enforcer standing to assert their claims. Plaintiffs’ entirely gratuitous

reference to a 2020 settlement between Goldman Sachs and the Malaysian government in a

completely unrelated matter that does not even involve antitrust claims is likewise irrelevant to

Defendants’ motion.

       86.     “The plaintiffs suffered harm because [of] defendants’ manipulation of the Midwest

Premium [which] raised the prices that plaintiffs paid when they purchased aluminum.” Eastman

Kodak Co. v. Henry Bath LLC, 936 F.3d 86, 95 (2d Cir. 2019).

       Defendants’ Response: Defendants do not dispute that the Second Circuit’s 2019 opinion

contains the sentence Plaintiffs quote. That sentence, however, has no relevance to this motion.

In deciding the appeal, the Second Circuit made clear that it “focus[ed] on the sufficiency of the

plaintiffs’ legal theory, rather than on their evidence.” Eastman Kodak, 936 F.3d at 93 n.3. The

Second Circuit’s decision was directed solely at the antitrust injury question presented in that

appeal and did not purport to determine any factual or legal questions for purposes of any future

motions on different subjects, such as the umbrella standing question presented by Defendants’

current motion.

V.     Defendants’ Conduct Broke the Manner in Which the LME Was Intended to
       Function

       87.     Historically, the LME had emphasized the LME warehouse market was necessary

because its “‘presence, or threat, of delivery has the result of constantly ensuring that the LME

price is in line with the physical market price.’” See Ex. 80 (SR) at 175; Ex. 145, London Metal

Exchange, Price Convergence, https://www.lme.com/en-GB/Trading/Physical-market-services/

Price-convergence (last visited Oct. 19, 2020) (“Price convergence is another very important

feature of the LME and its operations. The LME licenses warehouses to provide a market of last

resort and to ensure the LME price stays in line with the physical/spot price. The underlying threat



                                                88
       Case 1:14-cv-00211-PAE Document 244 Filed 11/20/20 Page 91 of 94




of the delivery of physical material – made possible by the network of LME-approved warehouses

– is what keeps the LME price in line with the physical price. . . . In the unlikely event of the LME

price straying higher than the spot price, traders can arbitrage the difference by buying physical

spot metal and selling it on the LME, then delivering it into LME-approved warehouses. If the

LME price falls lower than the spot the opposite takes place. This price convergence, coupled

with unprecedented global volumes, means the prices discovered on the LME’s markets are used

across the world as reference prices in all sectors of the metals value chain.”).

       Defendants’ Response: Defendants do not dispute that the LME has stated that one of its

goals is for the LME price to track the price of the underlying physical commodity—what the

LME calls price convergence. That issue, however, has no relevance to Plaintiffs’ efficient

enforcer standing to assert their claims. Defendants also object to Plaintiffs’ reliance on the Senate

report, which consists of inadmissible hearsay.

       88.     “The LME warranting system has, for much of its history, enabled the LME to

function as a market of last resort for market participants seeking to buy metal.” Ex. 80 (SR) at

175; see also Ex. 134, GS-METRO-00713140 at 207




                                                  89
       Case 1:14-cv-00211-PAE Document 244 Filed 11/20/20 Page 92 of 94




       Defendants’ Response: Defendants do not dispute that the LME sometimes has been

described as a “market of last resort.” The LME’s purported role as a market of last resort,

however, has no relevance to whether Plaintiffs have efficient enforcer standing to assert their

claims. Defendants also object to Plaintiffs’ reliance on the Senate report, which consists of

inadmissible hearsay.

       89.     Defendants’ queue-building conduct in the warehouses inflated the all-in price

(LME price plus the MWP) so no actual aluminum could be obtained from the LME warehouses

as the wait time to obtain such aluminum had skyrocketed from just a few weeks to over two years.

see also generally Ex. 75 (Vazquez Decl.), §3 (describing how the warehouses compete with

physical users for aluminum); see ¶¶64-80 supra (detailing defendants amassing of physical

aluminum and queue building).

       Defendants’ Response: Defendants dispute that anything they did inflated the all-in price

of aluminum or, in a time of great surplus, made it more difficult for aluminum users to obtain the

aluminum they needed. Those merits issues, however, have no relevance to whether Plaintiffs

have efficient enforcer standing to assert their claims.




                                                 90
        Case 1:14-cv-00211-PAE Document 244 Filed 11/20/20 Page 93 of 94




November 20, 2020                              Respectfully submitted,

                                                s/ Robert D. Wick
                                                Robert D. Wick (rwick@cov.com)
                                                Henry Liu (hliu@cov.com)
                                                John S. Playforth (jplayforth@cov.com)
                                                COVINGTON & BURLING LLP
                                                One CityCenter
                                                850 Tenth Street, N.W.
                                                Washington, D.C. 20001
                                                Telephone: (202) 662-6000
                                                Facsimile: (202) 662-6291

                                                Attorneys for Defendants Henry Bath LLC, JP
                                                Morgan Securities plc, and JPMorgan Chase Bank,
                                                N.A.




                                                /s/ Richard C. Pepperman II (on consent)17
                                                Richard C. Pepperman II
                                                (peppermanr@sullcrom.com)
                                                Suhana S. Han (hans@sullcrom.com)
                                                William H. Wagener (wagenerw@sullcrom.com)
                                                SULLIVAN & CROMWELL LLP
                                                125 Broad Street
                                                New York, New York 10004-2498
                                                Telephone: (212) 558-4000
                                                Facsimile: (212) 558-3588

                                                Attorneys for Defendants Goldman Sachs & Co. LLC,
                                                J. Aron & Company, Goldman Sachs International,
                                                Mitsi Holdings LLC and Metro International Trade
                                                Services LLC




17
   Defendants use electronic signatures with consent in accordance with Rule 8.5(b) of the Court’s ECF
Rules and Instructions.
Case 1:14-cv-00211-PAE Document 244 Filed 11/20/20 Page 94 of 94




                             /s/ Boris Bershteyn (on consent)
                             Boris Bershteyn (boris.bershteyn@skadden.com)
                             Julia K. York (julia.york@skadden.com) (pro hac
                             vice)
                             SKADDEN, ARPS, SLATE, MEAGHER & FLOM
                             LLP
                             One Manhattan West
                             New York, New York 10001
                             Telephone: 212-735-3834

                             Attorneys for Defendant Access World (USA) LLC
                             (f/k/a Pacorini Metals USA, LLC)




                             s/ Eliot Lauer (on consent)
                             Eliot Lauer (elauer@curtis.com)
                             Jacques Semmelman (jsemmelman@curtis.com)
                             CURTIS, MALLET-PREVOST,
                             COLT & MOSLE LLP
                             101 Park Avenue
                             New York, New York 10178
                             Telephone: (212) 696-6000
                             Facsimile: (212) 697-1559

                              Attorneys for Defendant Glencore Ltd., Glencore
                              International AG, and Access World (Vlissingen) B.V.
